                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 1 of 44


                   1   LATHAM & WATKINS LLP
                         Steven M. Bauer (CA Bar No. 135067)
                   2       steven.bauer@lw.com
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   4   Facsimile: +1.415.395.8095

                   5   LATHAM & WATKINS LLP
                         Richard P. Bress (Admitted Pro Hac Vice)
                   6       rick.bress@lw.com
                         Michael E. Bern (Admitted Pro Hac Vice)
                   7       michael.bern@lw.com
                         George C. Chipev (Admitted Pro Hac Vice)
                   8       george.chipev@lw.com
                         Caroline A. Flynn (CA Bar No. 296691)
                   9       caroline.flynn@lw.com
                         Shannon Grammel (Admitted Pro Hac Vice)
               10          shannon.grammel@lw.com
                       555 Eleventh Street, NW, Suite 1000
               11      Washington, DC 20004-1304
                       Telephone: +1.202.637.2200
               12      Facsimile: +1.202.637.2201

               13      Attorneys for Plaintiffs
                       American Beverage Association and California
               14      Retailers Association

               15      Additional Counsel on Signature Page

               16
                                                 UNITED STATES DISTRICT COURT
               17
                                               NORTHERN DISTRICT OF CALIFORNIA
               18
                                                      SAN FRANCISCO DIVISION
               19
                                                                      Civil Action No. 3:15-cv-03415-EMC
               20      AMERICAN BEVERAGE ASSOCIATION,
                       CALIFORNIA RETAILERS                           PLAINTIFFS’ NOTICE OF MOTION
               21      ASSOCIATION, AND CALIFORNIA                    AND MOTION FOR SUMMARY
                       STATE OUTDOOR ADVERTISING                      JUDGMENT; MEMORANDUM OF
               22      ASSOCIATION,                                   POINTS AND AUTHORITIES IN
                                                                      SUPPORT
               23                             Plaintiffs,
               24                        v.                           Date: May 20, 2021
                                                                      Time: 1:30 p.m.
               25      CITY AND COUNTY OF SAN                         Judge: Hon. Edward M. Chen
                       FRANCISCO,                                     Courtroom: Courtroom 5, 17th floor
               26
                                              Defendant.
               27

               28

ATTORNEYS AT LAW
                                                                          PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                                            CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 2 of 44


                   1                                                      TABLE OF CONTENTS
                                                                                                                                                                  Page
                   2
                       TABLE OF AUTHORITIES ......................................................................................................... iii
                   3

                   4   NOTICE OF MOTION ....................................................................................................................1

                   5   RELIEF SOUGHT ...........................................................................................................................1

                   6   INTRODUCTION ...........................................................................................................................1

                   7   STATEMENT OF CASE ................................................................................................................4
                   8             A.           The City Enacts The Original Ordinance ..............................................................4
                   9             B.           The Ninth Circuit Holds That The Original Ordinance Likely Violated The
               10                             First Amendment ...................................................................................................5

               11                C.           The City Enacts The Amended Ordinance ............................................................7

               12                D.           The Messages The Amended Warning Will Convey To Consumers....................9

               13                E.           The Amended Ordinance’s Effects On Plaintiffs’ Speech ..................................12

               14      LEGAL STANDARD....................................................................................................................15
               15      ARGUMENT .................................................................................................................................15
               16      I.        THE AMENDED ORDINANCE IS NOT ELIGIBLE FOR ZAUDERER
               17                REVIEW ............................................................................................................................16

               18                A.           The Amended Warning Will Send The False, Misleading, And At
                                              Minimum Controversial Message That Drinking Sugar-Sweetened
               19                             Beverages Can Cause Weight Gain And Is Inherently Hazardous .....................17
               20                B.           The Amended Warning Will Send The False, Misleading, And At
                                              Minimum Controversial Message That Sugar-Sweetened Beverages Are
               21                             More Likely Than Other Caloric Foods And Beverages To Cause Weight
               22                             Gain .....................................................................................................................22

               23                C.           The City’s Arguments In Support Of The Amended Warning Fail ....................24

               24      II.       THE AMENDED ORDINANCE FAILS INTERMEDIATE SCRUTINY ......................27

               25                A.           The City Cannot Prove That The Amended Ordinance Would Directly
                                              And Materially Advance A Substantial Government Interest .............................27
               26
                                 B.           The City Cannot Prove That The Amended Ordinance Is Narrowly
               27
                                              Tailored................................................................................................................30
               28

ATTORNEYS AT LAW
                                                                                                        PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                                                  i                       CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 3 of 44


                   1                                                                                                                                       Page
                   2   III.      ALTERNATIVELY, THE AMENDED ORDINANCE FAILS UNDER
                                 ZAUDERER .......................................................................................................................32
                   3

                   4             A.           The City Cannot Prove That The Amended Ordinance Will Not Impose
                                              Undue Burdens On Speech ..................................................................................32
                   5
                                 B.           The City Cannot Prove That These Burdens Are Justified .................................33
                   6
                       IV.       PLAINTIFFS ARE ENTITLED TO THEIR REQUESTED RELIEF ..............................35
                   7
                       CONCLUSION ..............................................................................................................................35
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                                     PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                                               ii                      CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 4 of 44


                   1                                                  TABLE OF AUTHORITIES

                   2                                                                                                                                 Page(s)

                   3                                                                  CASES

                   4   American Beverage Ass’n v. City & County of San Francisco (ABA I),
                         187 F. Supp. 3d 1123 (N.D. Cal. 2016) ........................................................................... passim
                   5
                       American Beverage Ass’n v. City & County of San Francisco (ABA II),
                   6     871 F.3d 884 (9th Cir. 2017), reh’g granted, 880 F.3d 1019 (9th Cir. 2018),
                   7     reh’g en banc, 916 F.3d 749 (9th Cir. 2019) ................................................................... passim

                   8   American Beverage Ass’n v. City & County of San Francisco (ABA III),
                         916 F.3d 749 (9th Cir. 2019) ........................................................................................... passim
                   9
                       American Beverage Ass’n v. City & County of San Francisco,
               10        No. 15-cv-03415-EMC, 2016 WL 9184999 (N.D. Cal. June 7, 2016) ......................................5
               11      American Meat Institute v. United States Department of Agriculture (AMI),
                         760 F.3d 18 (D.C. Cir. 2014) .............................................................................................16, 22
               12

               13      Anderson v. Liberty Lobby, Inc.,
                          477 U.S. 242 (1986) .................................................................................................................15
               14
                       Associated Press v. Otter,
               15         682 F.3d 821 (9th Cir. 2012) ...................................................................................................35
               16      Central Hudson Gas & Electric Corp. v. Public Service Commission,
                          447 U.S. 557 (1980) .............................................................................................................4, 30
               17

               18      Community House, Inc. v. City of Boise,
                         490 F.3d 1041 (9th Cir. 2007) .................................................................................................35
               19
                       CTIA – The Wireless Ass’n v. City of Berkeley,
               20         928 F.3d 832 (9th Cir.), cert. denied, 140 S. Ct. 658 (2019) .............................................16, 27

               21      Doe v. Harris,
                          772 F.3d 563 (9th Cir. 2014) ...................................................................................................35
               22
                       eBay Inc. v. MercExchange, LLC,
               23
                          547 U.S. 388 (2006) .................................................................................................................35
               24
                       ECM BioFilms, Inc. v. FTC,
               25        851 F.3d 599 (6th Cir. 2017) ...................................................................................................21

               26      Entertainment Software Ass’n v. Blagojevich,
                          469 F.3d 641 (7th Cir. 2006) .............................................................................................30, 31
               27
                       Evergreen Ass’n, Inc. v. City of New York,
               28         740 F.3d 233 (2d Cir. 2014).....................................................................................................30

ATTORNEYS AT LAW
                                                                                                    PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                                              iii                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 5 of 44


                   1                                                                                                                                   Page(s)

                   2   FTC v. John Beck Amazing Profits, LLC,
                         865 F. Supp. 2d 1052 (C.D. Cal. 2012) ...................................................................................21
                   3
                       Italian Colors Restaurant v. Becerra,
                   4       878 F.3d 1165 (9th Cir. 2018) ...........................................................................................16, 28
                   5   Janus v. American Federation of State, City & Municipal Employees, Council 31,
                   6      138 S. Ct. 2448 (2018) .............................................................................................................15

                   7   Matsushita Electric Industrial Co. v. Zenith Radio Corp.,
                          475 U.S. 574 (1986) .................................................................................................................15
                   8
                       Milavetz, Gallop & Milavetz, P.A. v. United States,
                   9      559 U.S. 229 (2010) .................................................................................................................17
               10      National Ass’n of Manufacturers v. SEC (NAM),
                          800 F.3d 518 (D.C. Cir. 2015) ...........................................................................................28, 33
               11

               12      National Ass’n of Wheat Growers v. Becerra,
                          468 F. Supp. 3d 1247 (E.D. Cal. 2020)....................................................................................17
               13
                       National Institute of Family & Life Advocates v. Becerra (NIFLA),
               14         138 S. Ct. 2361 (2018) ..................................................................................................... passim
               15      Nicopure Labs, LLC v. FDA,
                          944 F.3d 267 (D.C. Cir. 2019) .................................................................................................21
               16

               17      Nigro v. Sears, Roebuck & Co.,
                          784 F.3d 495 (9th Cir. 2015) ...................................................................................................29
               18
                       POM Wonderful, LLC v. FTC,
               19        777 F.3d 478 (D.C. Cir. 2015) .................................................................................................21

               20      R.J. Reynolds Tobacco Co. v. FDA,
                           696 F.3d 1205 (D.C. Cir. 2012), overruled in part on other grounds sub nom.
               21          American Meat Institute v. United States Department of Agriculture, 760 F.3d
               22          18 (D.C. Cir. 2014) ..................................................................................................................16

               23      Southland Sod Farms v. Stover Seed Co.,
                          108 F.3d 1134 (9th Cir. 1997) .................................................................................................21
               24
                       Tillman v. Miller,
               25          133 F.3d 1402 (11th Cir. 1998) ...............................................................................................34
               26      United States v. Pepe,
                          895 F.3d 679 (9th Cir. 2018) ...................................................................................................17
               27

               28      Valle Del Sol Inc. v. Whiting,
                          709 F.3d 808 (9th Cir. 2013) ...................................................................................................30
ATTORNEYS AT LAW
                                                                                                     PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                                               iv                      CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 6 of 44


                   1                                                                                                                                      Page(s)

                   2   Valley Broadcasting Co. v. United States,
                          107 F.3d 1328 (9th Cir. 1997) .................................................................................................28
                   3
                       Video Software Dealers Ass’n v. Schwarzenegger,
                   4      556 F.3d 950 (9th Cir. 2008) ...................................................................................................28
                   5   William H. Morris Co. v. Group W, Inc.,
                   6      66 F.3d 255 (9th Cir. 1995) .....................................................................................................21

                   7   Zauderer v. Office of Disciplinary Counsel,
                          471 U.S. 626 (1985) ...........................................................................................2, 16, 17, 25, 35
                   8
                                                                                    STATUTES
                   9
                       28 U.S.C. § 2201(a) .......................................................................................................................35
               10
                       S.F. Health Code §§ 4201-4204.......................................................................................................1
               11
                       S.F. Health Code § 4201 ........................................................................................11, 23, 28, 31, 32
               12

               13      S.F. Health Code § 4202 ........................................................................................................7, 8, 28

               14      S.F. Health Code § 4203 ..............................................................................................................2, 5

               15      S.F. Health Code § 4203(a)................................................................................................7, 8, 9, 17

               16      S.F. Health Code § 4203(b) .........................................................................................................7, 8
               17      S.F. Ordinance No. 26-20, https://sfgov.legistar.com/View.ashx?M=F&ID=
                           8078165&GUID=AA264DC0-645D-4F27-BFE0-C4160BB20F81 .....................................1, 7
               18

               19      S.F. Ordinance No. 100-15, https://www.sfbos.org/ftp/uploadedfiles/
                           bdsupvrs/ordinances15/o0100-15.pdf ..............................................................................2, 5, 32
               20
                                                                          OTHER AUTHORITIES
               21
                       ABA, Clear on Calories: The Calorie Label Initiative and Style Guide (2010),
               22        http://members.ameribev.org/files/toolkits/final-aba-clear-on-calories--calorie-
                         label-initiat.pdf .........................................................................................................................31
               23
                       21 C.F.R. § 184.1 ...........................................................................................................................18
               24

               25      21 C.F.R. § 184.1866 .....................................................................................................................18

               26      City & County of San Francisco, SFGov TV, Board of Supervisors: Health
                           Code—Sugar-Sweetened Beverage Warning for Advertisements at 29:18
               27          (June 9, 2015), http://sanfrancisco.granicus.com/MediaPlayer.php?view_id=
                           10&clip_id=23003 .....................................................................................................................5
               28

ATTORNEYS AT LAW
                                                                                                       PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                                                 v                       CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 7 of 44


                   1                                                                                                                                           Page(s)

                   2   City & County of San Francisco, Sugary Drinks Distributor Tax Advisory
                           Committee August 2019 Data Report (2019),
                   3       https://www.sfdph.org/dph/files/SDDTAC/Sugary%20Drinks%20Distributor
                           %20Tax%202019%20Data%20Report%20Final.pdf ..............................................................34
                   4
                       Victoria Colliver, United front in S.F.’s war on sodas, other sweet drinks, SFGate
                   5
                          (Feb. 2, 2014), https://www.sfgate.com/health/ article/United-front-in-S-F-s-
                   6      war-on-sodas-other-sweet-5196702.php ....................................................................................5

                   7   FDA, Changes to the Nutrition Facts Label, https://www.fda.gov/food/food-
                         labeling-nutrition/changes-nutrition-facts-label (Jan. 4, 2021) .........................................11, 19
                   8
                       Fed. R. Civ. P. 56(a) ......................................................................................................................15
                   9
                       79 Fed. Reg. 11,880 (Mar. 3, 2014) ...............................................................................1, 12, 18, 23
               10
                       81 Fed. Reg. 33,742 (May 27, 2016) ..................................................................................... passim
               11

               12      83 Fed. Reg. 19,619 (May 4, 2018) ...............................................................................................31

               13      4 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition (3d ed.
                           1992) ........................................................................................................................................21
               14
                       U.S. Dep’t of Health and Human Services & U.S. Dep’t of Agriculture, 2015-
               15         2020 Dietary Guidelines for Americans (Dec. 2015), https://health.gov/sites/
                          default/files/2019-09/2015-2020_Dietary_Guidelines.pdf ............................................9, 17, 25
               16

               17      U.S. Dep’t of Health and Human Services & U.S. Dep’t of Agriculture, 2020-
                          2025 Dietary Guidelines for Americans (Dec. 2020),
               18         https://www.dietaryguidelines.gov/sites/default/ files/2020-
                          12/Dietary_Guidelines_for_Americans_2020-2025.pdf .........................................2, 25, 26, 34
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                                          PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                                                   vi                       CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 8 of 44


                   1                                        NOTICE OF MOTION

                   2            PLEASE TAKE NOTICE that on May 20, 2021, at 1:30 p.m., in Courtroom 5 of the United

                   3   States District Court, located at 450 Golden Gate Avenue in San Francisco, CA, Plaintiffs

                   4   American Beverage Association (“ABA”), California Retailers Association (“CRA”), and

                   5   California State Outdoor Advertising Association (“CSOAA”) will bring for hearing this motion

                   6   for summary judgment pursuant to Federal Rule of Civil Procedure 56(a).

                   7                                          RELIEF SOUGHT

                   8            Plaintiffs seek an order entering judgment in their favor on their claim and (1) declaring

                   9   that Ordinance No. 26-20 enacted by the City and County of San Francisco (the “City”) on

               10      February 14, 2020 (codified at S.F. Health Code §§ 4201-4204) violates the First Amendment to

               11      the U.S. Constitution, and (2) enjoining the City and any of its officers, employees, or agents from

               12      enforcing or threatening to enforce the ordinance against Plaintiffs, Plaintiffs’ members, or any

               13      other entity advertising Plaintiffs’ members’ products.

               14                                              INTRODUCTION

               15               The government cannot lawfully compel a private company to make false or misleading

               16      statements about its products as the price for advertising them. Yet San Francisco is still

               17      attempting to do just that. In this latest offensive in its self-proclaimed “War On Big Soda,” the

               18      City is once again requiring advertisements for sugar-sweetened beverages to include an alarming,

               19      black-box warning—of a kind normally reserved for tobacco and alcohol—this time cautioning

               20      consumers that “drinking” sugar-sweetened beverages “can cause” weight gain and eventually

               21      obesity and type 2 diabetes. The City’s speech regulation targets only sugar-sweetened beverages

               22      for its warning, even though the FDA has concluded that “added sugars, including sugar-sweetened

               23      beverages, are no more likely to cause weight gain in adults than any other source of energy”;1

               24      even though the FDA has rejected a product warning linking added sugars to obesity and type 2

               25      diabetes as “not consistent with [its] review of the evidence”;2 and even though sugar-sweetened

               26

               27      1
                           79 Fed. Reg. 11,880, 11,904 (Mar. 3, 2014).
                       2
               28          81 Fed. Reg. 33,742, 33,829 (May 27, 2016).

ATTORNEYS AT LAW
                                                                             PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           1                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 9 of 44


                   1   beverages account for only a roughly 3% share of Americans’ daily caloric intake.3 The City can

                   2   use its own soapbox to share its opinions about diet and nutrition with San Francisco residents.

                   3   But compelling Plaintiffs to burden their speech with the City’s unfounded and controversial

                   4   message violates the First Amendment.

                   5          In 2016, Plaintiffs moved to preliminarily enjoin the City’s earlier attempt to compel sugar-

                   6   sweetened beverage manufacturers to display a large, black-box warning on their ads stating that

                   7   “[d]rinking beverages with added sugar(s) contributes to obesity, diabetes, and tooth decay.” S.F.

                   8   Ordinance No. 100-15 (adding S.F. Health Code § 4203) (the “Original Warning”). Although this

                   9   Court deemed it a close question whether the Original Warning unduly burdened Plaintiffs’ lawful

               10      speech—and for that reason enjoined the ordinance’s enforcement pending appeal—it denied a

               11      preliminary injunction. Am. Beverage Ass’n v. City & Cnty. of San Francisco (ABA I), 187 F.

               12      Supp. 3d 1123 (N.D. Cal. 2016). A panel of the Ninth Circuit reversed. See Am. Beverage Ass’n

               13      v. City & Cnty. of San Francisco (ABA II), 871 F.3d 884 (9th Cir. 2017), reh’g granted, 880 F.3d

               14      1019 (9th Cir. 2018), reh’g en banc, 916 F.3d 749 (9th Cir. 2019). The panel held that—far from

               15      educating San Franciscans about straightforward nutritional facts—the Original Warning

               16      conveyed “‘misleading’” and “controversial” messages out of step with scientific consensus,

               17      including the conclusions of the FDA. Id. at 895 (citation omitted). For that reason, the panel held

               18      that the Original Warning likely could not be upheld under Zauderer v. Office of Disciplinary

               19      Counsel, 471 U.S. 626 (1985). The panel additionally held that forcing Plaintiffs to display the

               20      Original Warning would “unduly burden[] and chill[]” their protected speech. Id. at 897. After

               21      granting rehearing, the en banc Ninth Circuit agreed that the ordinance likely was unconstitutional,

               22      based on its determination that the Original Warning’s overwhelming size and “contrasting

               23      rectangular border” imposed an undue burden. Am. Beverage Ass’n v. City & Cnty. of San

               24      Francisco (ABA III), 916 F.3d 749, 756-57 (9th Cir. 2019) (en banc). Because it had no need to,

               25      the majority opinion did not address whether the warning was purely factual and uncontroversial.

               26             Following its en banc loss at the Ninth Circuit, the City amended the ordinance to decrease

               27      3
                         U.S. Dep’t of Health and Human Services & U.S. Dep’t of Agriculture, 2020-2025 Dietary
               28      Guidelines for Americans 42-43 (Dec. 2020), https://www.dietaryguidelines.gov/sites/default/
                       files/2020-12/Dietary_Guidelines_for_Americans_2020-2025.pdf (“2020 Dietary Guidelines”).
ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           2                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 10 of 44


                   1   the size of the required warning from 20% to 10% of the ad, while retaining its border and other

                   2   visually alarming design elements. The City also changed the warning’s language. As scaled to

                   3   10% of this page, the new “Amended Warning” will state:

                   4
                           SAN FRANCISCO GOVERNMENT
                   5
                           WARNING: Drinking beverages with added
                   6
                           sugar(s) can cause weight gain, which increases the
                   7
                           risk of obesity and type 2 diabetes.
                   8

                   9          But the City’s textual revisions exacerbate the Original Warning’s constitutional flaws.
               10      The Amended Warning will tell San Francisco consumers that “drinking” beverages with added
               11      sugar “can cause” weight gain and lead to obesity and type 2 diabetes, even though the FDA has
               12      found that the scientific evidence “do[es] not support a cause and effect relationship between
               13      added sugars consumption and risk of obesity.” 81 Fed. Reg. at 33,760 (emphasis added). The
               14      Amended Warning also will continue to imply that drinking these beverages is inherently
               15      hazardous and more likely to cause weight gain than consuming other equally (or even more)
               16      caloric foods and beverages—even though the City’s own expert has acknowledged that “a calorie
               17      is a calorie,” and that foods and drinks with similar amounts of calories will therefore “have similar
               18      effects on your weight.”4 There can be no legitimate dispute that the Amended Warning will
               19      communicate these misleading and controversial messages to reasonable consumers. These are
               20      the very messages the City intends to convey. They are messages that two of three members of
               21      the original Ninth Circuit panel understood the Original Warning to convey. And Plaintiffs’
               22      unrebutted consumer survey evidence now confirms that these are the messages that a substantial
               23      portion of consumers will take away from the Amended Warning.
               24             For these reasons, the City cannot meet its burden to prove that the Amended Warning will
               25      convey only “purely factual” and “uncontroversial” information, and it is therefore not eligible for
               26      Zauderer review. See Nat’l Inst. of Family & Life Advocates v. Becerra (NIFLA), 138 S. Ct. 2361,
               27      4
                        Walter C. Willett, Eat, Drink, and Be Healthy: The Harvard Medical School Guide to Healthy
               28      Eating 44 (2001) (Bress Decl. Ex. P).

ATTORNEYS AT LAW
                                                                                PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                            3                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 11 of 44


                   1   2372 (2018) (citation omitted) (emphasizing that a disclosure must meet both conditions). The

                   2   Amended Ordinance, accordingly, is subject to intermediate scrutiny under Central Hudson Gas

                   3   & Electric Corp. v. Public Service Commission, 447 U.S. 557 (1980). Under that standard, the

                   4   City must prove both that the law will materially advance a substantial government interest and

                   5   that it is narrowly tailored to meet that objective, and the City cannot prove either. Among other

                   6   serious problems with the ordinance, it is destined to be ineffective: Because displaying the

                   7   Amended Warning would substantially undermine the effectiveness of Plaintiffs’ ads, the

                   8   undisputed record shows that manufacturers will cease advertising sugar-sweetened beverages on

                   9   the limited media subject to the warning requirement if the ordinance goes into effect.

               10             Even if this Court were to determine that the Amended Ordinance qualifies for the

               11      Zauderer standard of review, it would flunk that test as well. The Supreme Court has made clear

               12      that compelled-disclosure laws can survive under Zauderer only if the government proves that the

               13      laws are “neither unjustified nor unduly burdensome.” NIFLA, 138 S. Ct. at 2377. Because few

               14      (if any) consumers would ever see the City’s message, the Amended Ordinance’s only meaningful

               15      effect will be to chill Plaintiffs’ lawful speech on covered media. In addition, the City’s decision

               16      to single out only one caloric product—sugar-sweetened beverages—for a black-box warning

               17      about the effect of calories on weight gain lacks sound justification. For these and other reasons,

               18      the City’s new ordinance, just like its predecessor, “is not justified and is unduly burdensome when

               19      balanced against its likely burden on protected speech.” ABA III, 916 F.3d at 757.

               20             As the Supreme Court has taken pains to emphasize in the compelled-disclosure context,

               21      “‘[p]recision . . . must be the touchstone’ when it comes to speech regulations.” NIFLA, 138 S.

               22      Ct. at 2376 (alteration in original) (citation omitted). The Amended Ordinance strays far from that

               23      touchstone. If not enjoined, this ordinance will force Plaintiffs to mislead a substantial portion of

               24      San Francisco residents as the price for advertising their lawful products. That is unconstitutional,

               25      and the Court should grant summary judgment to Plaintiffs.

               26                                          STATEMENT OF CASE

               27             A.      The City Enacts The Original Ordinance

               28             On June 25, 2015—as part of its declared “War on Big Soda”—the City and County of San

ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           4                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 12 of 44


                   1   Francisco enacted S.F. Ordinance No. 100-15 (the “Original Ordinance”).5             The Original

                   2   Ordinance compelled anyone who produced, distributed, or advertised a “Sugar-Sweetened

                   3   Beverage” to display a black-box warning, occupying 20% of the ad, stating:

                   4          WARNING: Drinking beverages with added sugar(s) contributes to obesity,
                              diabetes, and tooth decay. This is a message from the City and County of San
                   5          Francisco.

                   6   S.F. Ordinance No. 100-15 (adding S.F. Health Code § 4203), https://www.sfbos.org/

                   7   ftp/uploadedfiles/bdsupvrs/ordinances15/o0100-15.pdf.       While the ordinance required the

                   8   Original Warning to appear on some key forms of advertising—including most billboards, posters,

                   9   and signs—it exempted advertising in other media, including on television, in print media, and on

               10      the Internet. Id.

               11             B.      The Ninth Circuit Holds That The Original Ordinance Likely
                                      Violated The First Amendment
               12

               13             Plaintiffs sought a preliminary injunction on First Amendment grounds to prevent

               14      enforcement of the Original Ordinance. This Court denied that request. ABA I, 187 F. Supp. 3d

               15      at 1143. But the Court nonetheless stayed the law’s implementation pending Plaintiffs’ appeal.

               16      Am. Beverage Ass’n v. City & Cnty. of San Francisco, No. 15-cv-03415-EMC, 2016 WL 9184999

               17      (N.D. Cal. June 7, 2016).

               18             A Ninth Circuit panel reversed, holding that the Original Ordinance likely violated the First

               19      Amendment. ABA II, 871 F.3d at 898. The panel majority rejected the City’s argument that the

               20      ordinance could be upheld under Zauderer, holding that the warning’s “factual accuracy” was “at

               21      a minimum, controversial,” because the warning would “convey[] the “message that sugar-

               22      sweetened beverages contribute to [the listed] health conditions regardless of the quantity

               23      consumed or other lifestyle choices.” Id. at 895. That message, the majority recognized, conflicts

               24      with the FDA’s conclusion that sugar-sweetened beverages can be safely consumed as part of a

               25      healthy diet. Id. The panel also found the Original Warning “‘misleading, and, in that sense,

               26      5
                         See City & County of San Francisco, SFGov TV, Board of Supervisors: Health Code—Sugar-
                       Sweetened Beverage Warning for Advertisements at 29:18 (June 9, 2015), http://sanfrancisco
               27      .granicus.com/MediaPlayer.php?view_id=10&clip_id=23003; Victoria Colliver, United front in
                       S.F.’s war on sodas, other sweet drinks, SFGate (Feb. 2, 2014), https://www.sfgate.com/health/
               28      article/United-front-in-S-F-s-war-on-sodas-other-sweet-5196702.php.
ATTORNEYS AT LAW
                                                                              PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           5                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 13 of 44


                   1   untrue,’” because it would convey a comparative message that “sugar-sweetened beverages are

                   2   less healthy than other sources of added sugars and calories and are more likely to contribute to

                   3   obesity, diabetes, and tooth decay than other foods.” Id. (citation omitted).

                   4          The panel further concluded—unanimously—that even if the Zauderer standard applied,

                   5   the Original Ordinance would still likely fail because it “unduly burdens and chills protected

                   6   commercial speech.” Id. at 897; see also id. at 899 (Nelson, J., concurring in the judgment). It

                   7   explained that “the black box warning overwhelms other visual elements in the advertisement”

                   8   and “would defeat the purpose of the advertisement.” Id. at 897. The panel majority also credited

                   9   the beverage manufacturers’ “unrefuted declarations” that the Original Ordinance would

               10      “effectively rule[] out advertising in a particular medium.” Id.

               11             After the City contended that the result in ABA II created a conflict with another panel’s

               12      decision regarding a different government warning, see Pet. R’hrg, ABA v. City & Cnty. of S.F.,

               13      No. 16-16703 (9th Cir.), ECF 75, the Ninth Circuit vacated the panel opinion and reheard the case

               14      en banc. But the en banc court ultimately agreed, unanimously, with the panel that the Original

               15      Ordinance likely violated the First Amendment. ABA III, 916 F.3d at 754-57. The majority held

               16      that even assuming the Zauderer standard applied, the City had not met its “burden” under

               17      Zauderer “of proving that the warning is neither unjustified nor unduly burdensome.” Id. at 756.

               18      To the contrary, the City’s own evidence indicated that “the Ordinance’s goals could be

               19      accomplished with a smaller warning.” Id. at 757. The en banc majority “d[id] not hold that a

               20      warning occupying 10% of . . . advertisements necessarily is valid.” Id. And because the City had

               21      not proved that the warning would be upheld even under the Zauderer standard, the en banc

               22      majority had no need to “decide whether the warning . . . is factually accurate and

               23      noncontroversial” and thus eligible for review under Zauderer in the first place. Id.

               24             Judge Ikuta, the author of the panel opinion, concurred in the result. She again concluded

               25      that the Original Ordinance could not be upheld under Zauderer because the “accuracy of the

               26      warning is disputed,” it involved “a controversial topic,” and it was “unduly burdensome.” Id. at

               27      761. Judge Ikuta determined that the ordinance could not survive intermediate scrutiny either,

               28      because it was “not sufficiently drawn to” the City’s public health interest. Id. at 760.

ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           6                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 14 of 44


                   1          Judge Christen, joined by Chief Judge Thomas, agreed that the Original Ordinance did not

                   2   qualify for Zauderer review. Id. at 763-67 (Christen, J., concurring in part and concurring in the

                   3   judgment). She emphasized that “government-mandated messages” are permissible “only in very

                   4   limited contexts,” id. at 764, and would have reversed on the basis that the Original Ordinance was

                   5   not “purely factual,” given the City’s failure to substantiate the warning’s message that drinking

                   6   sugar-sweetened beverages contributes to all types of diabetes. Id. at 765-66.

                   7          Judge Nguyen also concluded that the Original Ordinance likely violated the First

                   8   Amendment. Id. at 767-69 (Nguyen, J., concurring in the judgment). Judge Nguyen disagreed,

                   9   however, with the majority’s determination that the Zauderer framework is applicable where (as

               10      here) the government is not compelling a disclosure in order to cure false, deceptive, or misleading

               11      commercial speech. Id. at 767-68; see also id. at 756 (majority holding that the Zauderer

               12      framework applies if the government claims a public health interest).

               13             C.      The City Enacts The Amended Ordinance
               14             Following the en banc ruling, this Court preliminarily enjoined enforcement of the Original

               15      Ordinance. Dkt. 134. Then, in February 2020, the Board of Supervisors replaced that law with

               16      S.F. Ordinance No. 26-20 (the “Amended Ordinance”), https://sfgov.legistar.com/View.ashx?

               17      M=F&ID=8078165&GUID=AA264DC0-645D-4F27-BFE0-C4160BB20F81. Like its precursor,

               18      the Amended Ordinance requires anyone who manufactures, distributes, promotes, or sells sugar-

               19      sweetened beverages to include a black-box warning on advertisements promoting those products

               20      in certain media in San Francisco. S.F. Health Code §§ 4202, 4203(a). Also like the Original

               21      Ordinance, the Amended Ordinance requires the warning to be in a typeface, layout, and color that

               22      contrast with the rest of the ad, with the signal words—“SAN FRANCISCO GOVERNMENT

               23      WARNING”—in all capital letters. Id. § 4203(b). The warning must also be enclosed in a border

               24      the same color as the text and the same width as the “W” in “WARNING.” Id.

               25             The Amended Ordinance continues to define “Sugar-Sweetened Beverage” as any

               26      “Nonalcoholic Beverage sold for human consumption . . . that has one or more added Caloric

               27      Sweeteners and contains more than 25 calories per 12 ounces of beverage.” Id. § 4202. And it

               28      continues to exempt numerous beverages containing sugar, including any “Milk” and “Milk

ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           7                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 15 of 44


                   1   alternatives”; “[a]ny beverage that contains solely 100% Natural Fruit Juice, Natural Vegetable

                   2   Juice, or combined Natural Fruit Juice and Natural Vegetable Juice”; “[a]ny product designed as

                   3   supplemental, meal replacement, or sole-source nutrition”; and “[a]ny product sold in liquid form

                   4   designed for use for weight reduction.” Id. Thus, not only does the Amended Ordinance exempt

                   5   many beverages with substantial calories and sugar, it also exempts particular sugar-sweetened

                   6   beverages that would otherwise meet the law’s calorie and ounce requirements—such as chocolate

                   7   milk, vanilla soy milk, or even flavored alcoholic malt beverages.

                   8          Also like its predecessor, the Amended Ordinance will require the prescribed warning to

                   9   be displayed on only a narrow subset of advertising in the City. The Amended Warning will not

               10      be required on any ads on television or radio; ads in any newspaper, magazine, circular, or other

               11      publication; ads on the Internet or electronic media; containers or packages for sugar-sweetened

               12      beverages; any menus or other listings or representations of foods or beverages that may be served

               13      for consumption in an establishment; ads on manufacturer or distributor vehicles; shelf tags or

               14      labels; or displays of product logos that are less than 36 square inches and unaccompanied by a

               15      display, representation, or other information promoting a sugar-sweetened beverage. Id.

               16             There are two primary differences between the Amended Ordinance and the Original

               17      Ordinance, however. First, after the Ninth Circuit’s ruling, the City had no choice but to reduce

               18      the warning’s size; now, the Amended Warning must take up at least 10% of the ad. Id. § 4203(b).

               19      Second, the City changed the warning’s text. See id. § 4203(a). The City dropped the mention of

               20      tooth decay entirely, clarified the vague reference to diabetes, and added language asserting a

               21      causal connection between sugar-sweetened beverages and weight gain:

               22             SAN FRANCISCO GOVERNMENT WARNING: Drinking beverages with added
                              sugar(s) can cause weight gain, which increases the risk of obesity and type 2
               23             diabetes.

               24      Id. These textual changes do not address the two fundamental problems the original Ninth Circuit

               25      panel identified with respect to the text of the Original Warning—which they found conveyed

               26      messages that were “untrue,” “misleading,” and “controversial.” See supra at 5-6. Indeed, the

               27      City’s shift in wording from “contributes to” to “can cause” only heightens those problems.

               28

ATTORNEYS AT LAW
                                                                              PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                          8                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 16 of 44


                   1          The Amended Ordinance becomes operative on March 16, 2021.6 If it goes into effect,

                   2   sugar-sweetened beverages will be the only food or beverage whose ads will require a “SAN

                   3   FRANCISCO GOVERNMENT WARNING.” Dkt. 157 ¶ 4.

                   4          D.      The Messages The Amended Warning Will Convey To Consumers
                   5          Like the Original Warning, the Amended Warning will send messages to San Francisco

                   6   consumers that are squarely at odds with prevailing science, as reflected in the views of the federal

                   7   government and other scientific experts.

                   8          First, the Amended Warning states that “[d]rinking beverages with added sugar(s) can

                   9   cause weight gain.” S.F. Health Code § 4203(a) (emphasis added). To use the terminology of the

               10      City’s expert on health warnings, Dr. David Hammond, the Amended Warning identifies a “cause

               11      or condition” (drinking sugar-sweetened beverages) and a “health outcome” or “risk” (weight gain,

               12      as well as obesity and type 2 diabetes). Expert Report of David Hammond, Ph.D. ¶ 31 (“Hammond

               13      Rpt.”), Declaration of Richard P. Bress (“Bress Decl.”) Ex. J.

               14             That statement is false, or at least misleading and controversial. Weight gain is a function

               15      of “the balance between the calories taken in from foods and the calories expended from metabolic

               16      processes and physical activity.” U.S. Dep’t of Health and Human Services & U.S. Dep’t of

               17      Agriculture, 2015-2020 Dietary Guidelines for Americans 20 (Dec. 2015), https://health.gov/sites/

               18      default/files/2019-09/2015-2020_Dietary_Guidelines.pdf (“2015 Dietary Guidelines”). In other

               19      words, weight gain is “caused” by an overall energy imbalance—consuming more calories than

               20      are expended overall, over a period of time—as both sides’ scientific experts agree. Supplemental

               21      Expert Report of Dr. Richard A. Kahn ¶¶ 29, 73 (“Kahn Rpt.”), Bress Decl. Ex. A-1; Expert Report

               22      of Walter Willett ¶ 59 (“Willett Rpt.”), Bress Decl. Ex. E. By definition, this overall energy

               23      imbalance is not “caused” by consuming any one product. As Plaintiffs’ expert Dr. Richard Kahn,

               24      the former Chief Scientific and Medical Officer of the American Diabetes Association, explains,

               25      “weight gain can occur only when overall energy consumption is greater than overall energy

               26      expenditure over a long period of time, and no one food can be held responsible for the former.”

               27      6
                        The parties have stipulated that should the Court (1) grant final judgment to the City or (2) deny
                       Plaintiffs an injunction pending appeal (should Plaintiffs seek one), the City will not enforce the
               28      Amended Ordinance until six months after the relevant ruling. Dkt. 149 at 9-10.
ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           9                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 17 of 44


                   1   Supplemental Expert Rebuttal Report of Dr. Richard A. Kahn ¶ 13 (“Kahn Reb. Rpt.”), Bress Decl.

                   2   Ex. A-2. There can be no genuine dispute on this score: the FDA has explained that “U.S.

                   3   consensus reports do not support a cause and effect relationship between added sugars

                   4   consumption and risk of obesity.” 81 Fed. Reg. at 33,760 (emphasis added). Yet the Amended

                   5   Warning will tell consumers the opposite.

                   6          The Amended Warning’s statement that “[d]rinking” beverages containing added sugar

                   7   “can cause weight gain” is also highly misleading and controversial because—lacking any mention

                   8   of the critical factors of overall diet or physical activity—it will convey to reasonable consumers

                   9   that the act of consumption, in and of itself, triggers a risk of weight gain and other serious

               10      conditions.   This message that sugar-sweetened beverages have some inherently hazardous

               11      property that can cause weight gain is reinforced by the black-box design and signal word

               12      “WARNING”—which the City’s expert explains is used to convey “information about hazards”

               13      and often appears on “products that ‘might’ result in serious injury.” Hammond Rpt. ¶¶ 13, 30.

               14             Moreover, the consumer survey conducted by Plaintiffs’ expert Dr. Isaacson (the “Isaacson

               15      Survey”) confirms that the Amended Warning will convey this message. An overwhelming

               16      majority (84.3%) of participants shown a soda ad with the Amended Warning agreed the ad

               17      “communicate[d] or impl[ied] that drinking the beverage is likely to make you gain weight”

               18      (emphasis added)—as compared to a mere 7.6% of participants who were shown a soda ad without

               19      the warning. Expert Rebuttal Report of Dr. Bruce Isaacson ¶ 17.ii.a (“Isaacson Rpt.”), Bress Decl.

               20      Ex. D (emphasis added); see also id. ¶¶ 84-86. In addition, a clear majority (56.1%) of participants

               21      shown an ad with the Amended Warning answered that the ad “communicates or implies that

               22      drinking the beverage in the ad is likely to make you gain weight or make you develop type 2

               23      diabetes, even if you drink it in moderation”—whereas only 4.7% of participants shown an ad

               24      without the Amended Warning answered similarly. Id. ¶ 17.iii.d (emphasis added); see also id.

               25      ¶¶ 93-96. And the vast majority (76.6%) of Isaacson Survey participants who saw an ad with the

               26      Amended Warning agreed that based on what the ad communicates or implies, “you cannot drink

               27      this beverage as part of a healthy diet”—as compared to 29.8% of those who saw an ad without

               28      the warning. Id. ¶ 17.v.a (emphasis omitted); see also ¶¶ 114-17.

ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                          10                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 18 of 44


                   1          Those messages are contrary to the view of the FDA, which has stated that beverages with

                   2   added sugars may be consumed in moderation as “part of a healthy dietary pattern.” FDA, Changes

                   3   to the Nutrition Facts Label, https://www.fda.gov/food/food-labeling-nutrition/changes-nutrition-

                   4   facts-label (Jan. 4, 2021) (“FDA Nutrition Facts Label”) (select “Questions & Answers”: answer

                   5   4). It is well established that an individual can maintain a healthy diet while reserving a certain

                   6   portion of calories for added sugar; as discussed above, that individual will gain weight only if she

                   7   consumes more calories than she expends overall. It is therefore “incorrect to imply that sugar-

                   8   sweetened beverages are inherently risky and should be avoided.” Kahn Rpt. ¶ 82.

                   9          Second, because the compelled statement will warn only about “beverages with added

               10      sugar” and appear only on ads for a subset of beverages with added sugar—and not on every food

               11      or beverage with calories, sugar, or added sugar—the Amended Warning will misleadingly convey

               12      to many consumers that drinking the advertised beverage is more likely to cause weight gain and

               13      related health conditions than consuming other caloric foods and beverages with similar, or even

               14      greater, amounts of calories or sugar. According to Plaintiffs’ expert Professor Peter Golder, a

               15      marketing professor at the Tuck School of Business at Dartmouth College, “the presence of the

               16      Amended Warning will signal to many consumers that there is something uniquely and inherently

               17      harmful about drinking beverages with added sugar relative to other products, even if those

               18      products have the same or even greater amounts of calories or sugar.” Supplemental Expert

               19      Report of Professor Peter N. Golder ¶ 63 (“Golder Rpt.”), Bress Decl. Ex. B-1 (emphasis added).

               20      In other words, the Amended Warning’s presence on ads for certain products and absence on others

               21      “will send a comparative message to consumers about consuming foods and beverages about

               22      which the City is or is not warning.” Id. ¶ 64. That is the City’s very purpose: to send a signal to

               23      consumers about the “health risks of SSBs as they make beverage choices,” and thereby discourage

               24      their consumption. S.F. Health Code § 4201 (emphasis added). The City’s expert Dr. Hammond

               25      confirms this. Hammond Rpt. ¶ 45 (describing “reduc[ing] the purchase of SSBs” as a “primary

               26      objective[]” of the Amended Warning).

               27             Once again, corroborating survey evidence demonstrates that the Amended Warning will

               28      convey this comparative message to a substantial portion of consumers. In the Isaacson Survey,

ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           11                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 19 of 44


                   1   nearly half (46.8%) of the participants who viewed an ad with the Amended Warning thought the

                   2   ad “communicates or implies that drinking the beverage in the ad is more likely to make you gain

                   3   weight” or “make you develop type 2 diabetes” than another beverage that has the same amount

                   4   of calories but does not contain added sugar. Isaacson Rpt. ¶¶ 103-04, 109. Only 3.3% of

                   5   participants who viewed an ad without the Amended Warning answered the same way. Id.

                   6          This comparative message, too, is scientifically inaccurate. As the FDA has explained,

                   7   “added sugars, including sugar-sweetened beverages, are no more likely to cause weight gain in

                   8   adults than any other source of energy.” 79 Fed. Reg. at 11,904. The body does not metabolize

                   9   added sugar—including in beverages—any differently than naturally occurring sugar. See 81 Fed.

               10      Reg. at 33,773 (explaining that “[a]dded sugars are not chemically different than sugars that are

               11      naturally present in foods”); Kahn Rpt. ¶¶ 40, 88; Kahn Reb. Rpt. ¶¶ 45, 56. Likewise, the body

               12      does not metabolize a calorie from added sugar any differently than a calorie from any other

               13      source: as the FDA has explained, “foods containing . . . added sugars do not contribute to weight

               14      gain any more than another calorie source.” 79 Fed. Reg. at 11,904; see also Kahn Rpt. ¶¶ 27, 86.

               15             E.      The Amended Ordinance’s Effects On Plaintiffs’ Speech
               16             The undisputed evidence in the record also establishes the detrimental effects that the

               17      Amended Ordinance will have on Plaintiffs’ lawful commercial speech.

               18             The Amended Ordinance requires that a full 10% of each covered ad be devoted to the

               19      City’s black-box, color-contrasted “SAN FRANCISCO GOVERNMENT WARNING.” The

               20      Amended Warning will naturally distract from the advertiser’s intended positive message and

               21      discourage consumers from buying the product—which, again, is the City’s aim. As Professor

               22      Golder explains, requiring manufacturers to superimpose the City’s message over 10% of their ads

               23      will “disrupt and alter the messages that consumers take away from the advertisements,”

               24      undermining their purpose. Golder Rpt. ¶ 16; see also id. ¶¶ 84-90.7 He concludes that, even

               25      though the Amended Warning is smaller than the original, “the overall design of the Amended

               26      7
                         Professor Golder invokes a study that evaluated consumer reactions to variations on the wording
               27      of the Original Warning, which suggested that warnings “with stronger causal language” are
                       “likely to discourage consumers from purchasing the product.” Golder Rpt. ¶ 77 & n.74. The
               28      Amended Warning now employs such language: “can cause” rather than “contributes to.” Cf. ABA
                       I, 187 F. Supp. 3d at 1137 n.13 (“The term ‘contributes’ is weaker than the term ‘causes’ . . . .”).
ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                          12                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 20 of 44


                   1   Warning remains intrusive and prominent,” id. ¶ 88, and will likely “cause consumers to perceive

                   2   the Amended Warning as one of the primary messages of the advertisement,” id. ¶ 85. Not only

                   3   will “the severity of the Amended Warning” detract from the message of that particular ad, id., it

                   4   will “tarnish [the] brand” more generally, id. ¶ 16; see also id. ¶¶ 91-96. Ads with the Amended

                   5   Warning will undermine the brand’s positive associations with “concepts such as ‘weight gain,’

                   6   ‘obesity,’ and ‘type 2 diabetes,’ or connotations such as ‘danger.’” Id. ¶ 94.

                   7          The analysis of the City’s expert Dr. Hammond supports these conclusions: he explains

                   8   that because the Amended Warning denotes “explicit health consequences” that may result from

                   9   drinking sugar-sweetened beverages, such beverages will be “associated with increased levels of

               10      perceived dangerousness, hazard understanding, [and] perceived injury severity.” Hammond Rpt.

               11      ¶ 31. Dr. Hammond also reasons that the Amended Warning will cause consumers to develop

               12      “stronger disease likelihood perceptions” for sugar-sweetened beverages and “significantly

               13      reduce[] . . . consumption and purchasing behavior.” Id. ¶ 44.

               14             Both sides’ survey evidence confirms Professor Golder’s analysis as well. When Isaacson

               15      Survey participants were shown an ad with the Amended Warning and asked open-ended questions

               16      about what “message or messages” the ad communicated, 71.4% included a message related to the

               17      warning. Isaacson Rpt. ¶¶ 75-77. And 61.4% responded that the ad communicated negative

               18      messages about sugar-sweetened beverages, such as: “Soda is evil”; “Dr Pepper will make you

               19      fat”; “that its dangerous to drink”; and “Soda can bring happiness although it will make you fat

               20      with diabetes.” Id. ¶¶ 77, 80-81, 83. Moreover, participants who saw the Amended Warning were

               21      significantly less likely to agree that the advertised beverage “is likely to taste good”—even though

               22      the warning says nothing at all about taste. Id. ¶ 85.

               23             The City produced its own consumer survey conducted by Dr. Carol Scott (the “Scott

               24      Survey”).    See Expert Report of Dr. Carol A. Scott (“Scott Rpt.”), Bress Decl. Ex. I.

               25      Notwithstanding its methodological flaws, see Rebuttal Expert Report of Dr. Ran Kivetz ¶¶ 22-

               26      25, 49, 118-39 (“Kivetz Rpt.”), Bress Decl. Ex. C, the results of the Scott Survey likewise

               27      demonstrate that “the addition of the Warning to the advertisements exerted a strong and

               28      consistently detrimental influence on brand perceptions,” id. ¶ 18. As Plaintiffs’ survey expert Dr.

ATTORNEYS AT LAW
                                                                                PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           13                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 21 of 44


                   1   Ran Kivetz observed after reviewing the Scott Survey data, the Scott Survey results demonstrated

                   2   that participants exposed to the Amended Warning “[w]ere less likely to perceive brand

                   3   messages”; “[i]n many cases perceived only messages associated with the Warning as their first

                   4   impression of the advertisements”; and “[w]ere less likely to understand the advertisement to

                   5   communicate that consumers should purchase the advertised beverage.” Id. ¶ 19; see also id.

                   6   ¶¶ 49-79. Professor Golder, who also reviewed the Scott Survey data, similarly observed that

                   7   participants exposed to the Amended Warning perceived it “to be one of the primary messages,

                   8   and for some consumers the primary message, of the advertisement,” Supplemental Expert

                   9   Rebuttal Report of Professor Peter N. Golder ¶ 12 (“Golder Reb. Rpt.”), Bress Decl. Ex. B-2, and

               10      found that those participants “were statistically significantly less likely to select that the

               11      advertisements communicate the messages that the brand tastes good, that it is refreshing, or even

               12      that consumers should purchase the brand,” id. ¶ 42. And as in the Isaacson Survey, many Scott

               13      Survey participants took away extremely negative messages from ads containing the Amended

               14      Warning, such as “Pepsi makes you fat”; “Soda causes diabetes”; and “Drinking Coke is fun and

               15      makes you temporarily happy, but is unhealthy and will kill you.” Kivetz Rpt. ¶ 72 & Table 6

               16      (listing responses provided by Scott Survey participants).

               17             Thus, on this record, it is undisputed that the Amended Warning will communicate to

               18      consumers that drinking the advertised product is hazardous. Displaying that message stands to

               19      negatively impact not only consumers’ perceptions of the particular beverage being advertised, but

               20      also their perceptions of the advertised brand. Golder Rpt. ¶¶ 91, 95. This brand harm could “be

               21      significant and possibly irreparable,” reverberate far beyond San Francisco, and “have long-run

               22      implications for a company’s success and financial viability.” Id. ¶ 96. Ordinarily, advertising on

               23      billboards, store signs, and the like complements other forms of advertising and increases the

               24      overall effectiveness of a manufacturer’s speech. But because the Amended Warning will

               25      undermine and interfere with the intended messages of the ads on which it appears, Plaintiff ABA

               26      and three of its members—the three largest beverage companies in the country—have attested that

               27      they will cease advertising their beverages with added sugar in covered media if the Amended

               28      Ordinance takes effect. Declaration of Kevin W. Keane (“Keane Decl.”) ¶ 26; Declaration of Sean

ATTORNEYS AT LAW
                                                                              PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                          14                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 22 of 44


                   1   King (“King Decl.”) ¶ 28; Declaration of Taylor Marcus (“Marcus Decl.”) ¶ 26; Declaration of

                   2   Pamela Stewart (“Stewart Decl.”) ¶ 23; see also Declaration of Meghan Loper ¶ 14; Declaration

                   3   of Rachel Michelin ¶ 22; Golder Rpt. ¶ 16 (deeming this choice “rational”).

                   4                                     LEGAL STANDARD

                   5          Summary judgment is appropriate when “there is no genuine dispute as to any material fact

                   6   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts

                   7   are those that might affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

                   8   248 (1986). A dispute as to a material fact is “genuine” only if there is sufficient evidence for a

                   9   reasonable jury to return a verdict for the nonmoving party. Id. “Where the record taken as a

               10      whole could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine

               11      issue for trial.”’ Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

               12      (citation omitted). As discussed below, the City bears the burden—under either potential standard

               13      of review—to establish that the Amended Warning is constitutional; thus, summary judgment for

               14      Plaintiffs is required unless a reasonable factfinder could conclude from the evidence presented

               15      that the City can meet its burden on every element of the applicable First Amendment test.

               16                                            ARGUMENT

               17             Laws compelling private speech, just like laws restricting speech, are presumptively

               18      unconstitutional. See NIFLA, 138 S. Ct. at 2371; Janus v. Am. Fed’n of State, City & Mun. Emps.,

               19      Council 31, 138 S. Ct. 2448, 2463-64 (2018) (“Compelling individuals to mouth support for views

               20      they find objectionable violates [a] cardinal constitutional command” and “seriously impinges on

               21      First Amendment rights.”). The government bears the burden of rebutting that presumption, see

               22      NIFLA, 138 S. Ct. at 2377, and the City cannot carry that burden here under any level of First

               23      Amendment scrutiny. The Amended Warning is not eligible for review under the Zauderer

               24      standard because the City cannot show that it will convey “purely factual and uncontroversial

               25      information about the terms under which [the products bearing the warning] will be available.”

               26      See infra Part I. Accordingly, Central Hudson intermediate scrutiny applies—and the City cannot

               27      prevail under Central Hudson because it cannot meet its burden to show both that the law will

               28      directly advance a substantial government interest and that the City has no less-restrictive

ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                          15                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 23 of 44


                   1   alternative to mandating a black-box warning on private advertising. See infra Part II. Even if the

                   2   Court were to find that Zauderer review applies, the Amended Ordinance would fail under that

                   3   standard as well because the law remains unjustified and unduly burdensome. See infra Part III.

                   4   Plaintiffs are therefore entitled to relief on their First Amendment claim. See infra Part IV.

                   5   I.      THE AMENDED ORDINANCE IS NOT ELIGIBLE FOR ZAUDERER
                               REVIEW
                   6

                   7           Ordinarily, laws like the Amended Ordinance that burden non-misleading commercial

                   8   speech about lawful products are subject to intermediate scrutiny under Central Hudson. Italian

                   9   Colors Rest. v. Becerra, 878 F.3d 1165, 1176 (9th Cir. 2018). A narrow subset of compelled

               10      commercial disclosures are instead eligible for review under the standard articulated in Zauderer.

               11      But for a law to be eligible for Zauderer review, the government must show that it is compelling

               12      disclosure of only “purely factual and uncontroversial information about the terms under which

               13      . . . services [or products] will be available.” NIFLA, 138 S. Ct. at 2372 (first alteration in original)

               14      (quoting Zauderer, 471 U.S. at 651). In other words, Zauderer review applies only when the

               15      government can establish that the compelled disclosure constitutes “straightforward, evenhanded,

               16      and readily understood . . . information” about the speaker’s product—for instance, the product’s

               17      ingredients, nutritional content, or geographic origin. Am. Meat Inst. v. U.S. Dep’t of Agriculture

               18      (AMI), 760 F.3d 18, 34 (D.C. Cir. 2014) (en banc) (Kavanaugh, J., concurring in the judgment).

               19              Obviously, to be “purely factual,” the disclosure must “provide[] accurate factual

               20      information.” ABA II, 871 F.3d at 893. But even a compelled statement that is “literally true”

               21      cannot be considered purely factual if it is “misleading and, in that sense, untrue.” CTIA – The

               22      Wireless Ass’n v. City of Berkeley, 928 F.3d 832, 846-47 (9th Cir.), cert. denied, 140 S. Ct. 658

               23      (2019). NIFLA confirmed, moreover, that the disclosure must be both “purely factual” and

               24      “uncontroversial.” 138 S. Ct. at 2372 (citation omitted). Thus, a disclosure cannot be one-sided,

               25      see AMI, 760 F.3d at 22, 27; incomplete, see id. at 27; or subject to misinterpretation, see R.J.

               26      Reynolds Tobacco Co. v. FDA, 696 F.3d 1205, 1216-17 (D.C. Cir. 2012), overruled in part on

               27      other grounds sub nom. AMI, 760 F.3d at 22-23. A “disputed” message as to which there is no

               28

ATTORNEYS AT LAW
                                                                                  PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                             16                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 24 of 44


                   1   scientific consensus also does not qualify as uncontroversial. ABA II, 871 F.3d at 895-96.8

                   2   Similarly, a compelled disclosure is misleading if it conveys a reasonably disputed message as

                   3   though it were the established consensus. See Nat’l Ass’n of Wheat Growers v. Becerra, 468 F.

                   4   Supp. 3d 1247, 1259-60 (E.D. Cal. 2020) (finding a compelled warning stating that a product is

                   5   “known to cause cancer” misleading where only one health organization had reached that

                   6   conclusion and many other government agencies and organizations had not).

                   7          The Amended Warning is not “purely factual and uncontroversial.” Plaintiffs’ expert and

                   8   survey evidence confirms that the Amended Warning will convey inaccurate, misleading, and

                   9   controversial messages to a substantial portion of consumers. The City cannot prove otherwise.

               10      And that should be dispositive. A commercial advertisement that would deceive a significant

               11      minority of consumers can be barred as deceptive under federal false advertising law, see infra at

               12      21, and the government cannot be held to a lesser standard when it compels businesses to speak.

               13      Because a substantial portion of consumers will take away from the Amended Warning the

               14      messages Plaintiffs allege, the mandated disclosure cannot be deemed purely factual and

               15      uncontroversial and cannot qualify for the Zauderer standard. The Court must apply heightened

               16      scrutiny instead.

               17             A.      The Amended Warning Will Send The False, Misleading, And At Minimum
                                      Controversial Message That Drinking Sugar-Sweetened Beverages Can
               18                     Cause Weight Gain And Is Inherently Hazardous
               19             The Amended Warning states, without qualification, that the act of “[d]rinking beverages
               20      with added sugar(s) can cause weight gain.” S.F. Health Code § 4203(a) (emphasis added). That
               21      statement is false and misleading, and at the very least controversial.
               22             1.      The text of the Amended Warning is false, because consuming sugar-sweetened
               23      beverages cannot itself “cause” weight gain. Rather, weight gain is “caused” by an overall energy
               24      imbalance, which occurs when an individual consumes more calories than she expends over time.
               25      8
                        The only compelled disclosures that the Supreme Court has upheld under Zauderer have been
               26      disclosures mandated to prevent consumer deception. See NIFLA, 138 S. Ct. at 2377-78; Milavetz,
                       Gallop & Milavetz, P.A. v. United States, 559 U.S. 229, 249-53 (2010); Zauderer, 471 U.S. at 650-
               27      53. The Ninth Circuit has held that disclosures compelled to advance other governmental interests
                       can also be eligible for review under the Zauderer standard. See ABA III, 916 F.3d at 755.
               28      Plaintiffs disagree, and preserve their argument to the contrary for higher-court review. See United
                       States v. Pepe, 895 F.3d 679, 691 (9th Cir. 2018).
ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           17                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 25 of 44


                   1   See 2015 Dietary Guidelines 20; Kahn Rpt. ¶¶ 29, 73; Willett Rpt. ¶ 59. Both sides’ experts agree

                   2   that as a matter of scientific consensus, sugar-sweetened beverages affect an individual’s weight

                   3   only because and to the extent that these beverages contain calories—i.e., like other foods and

                   4   beverages, such beverages contribute to the overall calories an individual consumes. See Kahn

                   5   Reb. Rpt. ¶¶ 10-11, 13; Willett Rpt. ¶¶ 11, 25, 28, 40, 59. No randomized control trial has ever

                   6   shown that consuming sugar-sweetened beverages causes weight gain under “isocaloric”

                   7   conditions, meaning that the test subject’s total number of calories remains constant and all that

                   8   changes is the source of the calories. See Kahn Rpt. ¶¶ 51-52, 76; Kahn Reb. Rpt. ¶¶ 3, 13-16;

                   9   Willett Rpt. ¶ 38. As the FDA has explained, “under isocaloric controlled conditions, added

               10      sugars, including sugar-sweetened beverages, are no more likely to cause weight gain in adults

               11      than any other source of energy.” 79 Fed. Reg. at 11,904 (emphasis added).

               12              Because weight gain is caused by an overall energy imbalance—and not by any property

               13      of any one food or beverage—it is false to say that “drinking” a sugar-sweetened beverage “can

               14      cause” weight gain. For those individuals who consume sugar-sweetened beverages and balance

               15      their caloric intake and output over time, there will be no weight gain. Kahn Rpt. ¶ 77. Even if

               16      an individual consumed sugar-sweetened beverages and experienced weight gain, it is

               17      scientifically inaccurate to attribute the “cause” of that weight to any particular food or drink: their

               18      “weight gain is ‘caused’ by the fact that they are consuming more calories than they expend over

               19      time, not by any particular source of calories they imbibe.” Id. ¶ 78. The FDA has concluded

               20      accordingly that “U.S. consensus reports do not support a cause and effect relationship between

               21      added sugars consumption and risk of obesity.” 81 Fed. Reg. at 33,760. The Amended Warning’s

               22      claim that such a “cause and effect relationship” exists is directly contrary to the FDA’s position.

               23              2.      In addition, the Amended Warning is highly misleading because—in the absence

               24      of any qualification about overall diet or physical activity—it conveys the message that the act of

               25      “drinking” beverages containing added sugar in and of itself is inherently unhealthy or risky to the

               26      viewer’s health. That message is also scientifically inaccurate. Added sugar is “generally

               27      recognized as safe” by the FDA, such that it may be used in food and beverages “with no limitation

               28      other than current good manufacturing practice.” 21 C.F.R. §§ 184.1, 184.1866. In fact, after this

ATTORNEYS AT LAW
                                                                                 PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                            18                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 26 of 44


                   1   Court’s preliminary injunction ruling, the FDA rejected commenters’ proposals to require sugar-

                   2   sweetened products to carry warnings akin to the Amended Warning here—that is, warnings

                   3   stating that added sugar is “linked to obesity” and “type II diabetes” or that consuming added sugar

                   4   “can lead to obesity” and in turn “diabetes.” Such warnings, the FDA explained, are “not

                   5   consistent with [its] review of the evidence.” 81 Fed. Reg. at 33,829. Rather, the FDA has

                   6   concluded, based on the available scientific data, that sugar-sweetened beverages “can be a part of

                   7   a healthy dietary pattern.” FDA Nutrition Facts Label (select “Questions & Answers”: answer 4);

                   8   see also 81 Fed. Reg. at 33,760, 33,829 (same).

                   9          Even the City has conceded that sugar-sweetened beverages “can safely be consumed in

               10      moderation.” Dkt. 55 at 9. It previously argued that consumers would not have understood the

               11      Original Warning to imply otherwise. See ABA I, 187 F. Supp. 3d at 1139 (adopting the City’s

               12      argument that consumers were unlikely to understand the Original Warning to mean that

               13      “consuming beverages with added sugar is dangerous regardless of one’s diet or lifestyle” (citation

               14      omitted)). But two of three judges on the original Ninth Circuit panel disagreed and concluded

               15      that the Original Warning’s “unqualified statement” about “‘[d]rinking’” sugar-sweetened

               16      beverages would have conveyed to consumers that these beverages contribute to the listed health

               17      conditions “regardless of the quantity consumed or other lifestyle choices.” ABA II, 871 F.3d at

               18      895 (alteration in original)); see also id. (finding that message controversial because it is “contrary

               19      to statements by the FDA”).

               20             The textual changes to the Amended Warning do not cure that problem; to the contrary,

               21      they amplify the message that drinking sugar-sweetened beverages is hazardous and can cause

               22      weight gain through an inherent property of the beverage itself.9 And this Court no longer has to

               23      rely (as the Ninth Circuit panel majority did) only on common-sense reasoning to reach that

               24      conclusion: unrebutted survey evidence confirms that reasonable consumers will understand the

               25
                       9
               26       The mere presence of the word “can” does not mitigate the warning’s fundamentally misleading
                       nature. To the extent the City argues that the word “can” conveys that drinking beverages with
               27      added sugar will possibly cause weight gain—“it might, but it might not”—that would render the
                       warning wholly uninformative. And even then, the use of the word “cause” remains inaccurate
               28      and misleading; as explained above, no one food or drink can be deemed the “cause” of weight
                       gain, because the cause is an overall energy imbalance over time.
ATTORNEYS AT LAW
                                                                                PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                            19                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 27 of 44


                   1   Amended Warning to convey that sugar-sweetened beverages cannot be consumed without

                   2   triggering the noted health risks. In the Isaacson Survey, an overwhelming 76.6% of participants

                   3   who viewed a soda ad containing the Amended Warning believed the ad “communicate[d] or

                   4   implie[d]” that the beverage cannot be consumed “as part of a healthy diet.” Isaacson Rpt. ¶¶ 114-

                   5   17. And the majority (56.1%) of participants who saw the Amended Warning also agreed that the

                   6   ad “communicate[d] or implie[d]” that “drinking the beverage” is “likely to make you gain weight

                   7   or make you develop type 2 diabetes even if you drink it in moderation.” Id. ¶ 17.iii.d (emphasis

                   8   added); see also id. ¶¶ 93-96.

                   9          The Scott Survey does not undercut those clear results.10 In the portion of her survey that

               10      was purportedly meant to investigate these issues (see Scott Rpt. ¶¶ 40-41), Dr. Scott asked

               11      participants questions only about their “attitudes and beliefs about sugar-sweetened beverages”;

               12      she did not ask participants what ads containing the Amended Warning conveyed. Scott Rpt. App.

               13      A at 30-32, 64-66 (emphasis added).11 As explained in more detail in Plaintiffs’ concurrently filed

               14      Daubert challenge to this section of the Scott Survey, these questions missed the mark: to meet its

               15      burden, the City must prove that the Amended Warning communicates purely factual and

               16      uncontroversial information. See Pls.’ Mot. to Exclude In Part Expert Rpt. of Dr. Scott 10-15.

               17      Even if participants’ freestanding beliefs about the product—as opposed to their understanding of

               18      the ad’s messages—were relevant, the Scott Survey did not ask participants who saw the Amended

               19      Warning if they believed drinking sugar-sweetened beverages “in moderation” is likely to cause

               20      10
                          The City’s warning expert, Dr. Hammond, also conducted an “experimental study” in which he
               21      attempted to test the Amended Warning’s impact on “consumer perceptions.” Expert Report of
                       David Hammond, Ph.D. ¶ 10 (“Hammond Reb. Rpt.”), Bress Decl. Ex. K. For the many reasons
               22      explained in Plaintiffs’ concurrently filed motion to exclude this portion of Dr. Hammond’s expert
                       rebuttal report and testimony, his study should be given no weight whatsoever: Dr. Hammond
               23      failed to establish his qualifications to conduct a consumer survey of this kind; he violated
                       rudimentary principles for valid and reliable consumer survey design; and his questions were
               24      poorly crafted and patently leading.
                       11
                          After asking participants questions about the messages conveyed by ads with and without the
               25      Amended Warning—in which participants viewed the ads at the same time they answered—Dr.
                       Scott directed participants to the “last section of the survey,” which she said was intended to
               26      “focus[] on your attitudes and beliefs about sugar-sweetened beverages.” Scott Rpt. Ex. A at 30,
                       64 (emphasis added). One of the two questions in that section asked participants the extent to
               27      which they agreed with the statement: “You can offset the effects of sugar-sweetened beverages
                       on weight gain by reducing the quantity you drink, doing more exercise to burn the calories, and/or
               28      reducing the calories you consume in other foods.” Scott Rpt. App. A at 32, 66. Participants were
                       not shown ads when they answered that question in this “last section.” Id.
ATTORNEYS AT LAW
                                                                              PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                          20                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 28 of 44


                   1   weight gain or type 2 diabetes, nor whether it is possible to drink such beverages while maintaining

                   2   a healthy diet. The Scott Survey is therefore nonresponsive to those Isaacson Survey findings.

                   3          The Isaacson Survey’s results thus reinforce what is apparent on the face of the Amended

                   4   Warning’s text: the City’s compelled statement is profoundly misleading. Based on these results,

                   5   the Amended Warning unquestionably would be found misleading under federal false advertising

                   6   law. “In evaluating regulation of commercial speech to prevent misleading claims” in the false

                   7   advertising context, courts “look to whether ‘consumers acting reasonably under the

                   8   circumstances’ would understand a product claim to contain a false message.” Nicopure Labs,

                   9   LLC v. FDA, 944 F.3d 267, 287 (D.C. Cir. 2019) (citation omitted). The D.C. Circuit has employed

               10      that same test in the First Amendment context, to determine whether speech is potentially

               11      misleading and therefore subject to government regulation. See id. To satisfy that test, it is not

               12      necessary to prove that all consumers will understand the ad to convey the false message, or that

               13      the false message is the only one conveyed. Instead, it is sufficient to show that a substantial

               14      portion of consumers would be misled.          In enforcement actions under the Federal Trade

               15      Commission Act, for instance, the FTC may prevail if just “a significant minority of reasonable

               16      consumers” would “likely” interpret the ad to assert the false, misleading, or unsubstantiated claim.

               17      POM Wonderful, LLC v. FTC, 777 F.3d 478, 490 (D.C. Cir. 2015) (citation omitted); see also

               18      ECM BioFilms, Inc. v. FTC, 851 F.3d 599, 610-12 (6th Cir. 2017) (10 to 15% sufficient); FTC v.

               19      John Beck Amazing Profits, LLC, 865 F. Supp. 2d 1052, 1070 n.88 (C.D. Cal. 2012) (10.5% to

               20      17.3% sufficient). Similarly, a plaintiff can establish a Lanham Act false advertising claim by

               21      showing a statement is “literally true but likely to mislead or confuse consumers.” Southland Sod

               22      Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997). Under that standard, an ad is

               23      actionable if it would mislead “a significant portion” of the public, meaning “‘a statistically

               24      significant part of the commercial audience.’” William H. Morris Co. v. Group W, Inc., 66 F.3d

               25      255, 258 (9th Cir. 1995) (21% to 34% sufficient) (citation omitted); see also id. (citing 4 J. Thomas

               26      McCarthy, McCarthy on Trademarks and Unfair Competition § 32.54 (3d ed. 1992)).

               27             It cannot be the case that the First Amendment permits the government to enjoin and punish

               28      private speech that would mislead a substantial portion of consumers while allowing the

ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           21                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 29 of 44


                   1   government to compel speech that is equally misleading. Rather, a government-compelled

                   2   statement that is likely to mislead a “significant minority of reasonable consumers” cannot qualify

                   3   for Zauderer review because it is not the sort of “straightforward, evenhanded, and readily

                   4   understood” factual disclosure that Zauderer permits. AMI, 760 F.3d at 34 (Kavanaugh, J.,

                   5   concurring in the judgment). Allowing the government to force a private party to make a statement

                   6   that “may deceive consumers” would turn Zauderer on its head. ABA II, 871 F.3d at 893.

                   7          The Isaacson Survey confirms that the Amended Ordinance will deceive more than a

                   8   significant minority of reasonable consumers. A clear majority will understand the Amended

                   9   Warning to convey the message that sugar-sweetened beverages are inherently unhealthy and

               10      cannot safely be consumed in moderation. That message is directly contrary to the scientific

               11      consensus, including the FDA’s views and the City’s own prior admission in this litigation. See

               12      supra at 18-19. For this reason alone, the City cannot carry its burden to prove that the Amended

               13      Warning is purely factual and uncontroversial.

               14             B.      The Amended Warning Will Send The False, Misleading, And At Minimum
                                      Controversial Message That Sugar-Sweetened Beverages Are More Likely
               15                     Than Other Caloric Foods And Beverages To Cause Weight Gain
               16             The Amended Warning is also false, misleading, and at minimum controversial in a second

               17      respect: Like the Original Warning, it unjustifiably “focus[es] on a single product” containing

               18      calories, and thereby “conveys the message that sugar-sweetened beverages are less healthy than

               19      other sources of added sugars and calories and are more likely to contribute to [the listed

               20      conditions] than other foods.” ABA II, 871 F.3d at 895.

               21             Upon observing that the “SAN FRANCISCO GOVERNMENT WARNING” warns only

               22      about “beverages with added sugar(s)” and appears only on ads for such products, many consumers

               23      will infer that those beverages are more likely to cause weight gain and related adverse conditions

               24      than other foods and beverages. After all, the Amended Warning does not warn about “consuming

               25      calories” or “consuming more calories than you expend”; it warns about “[d]rinking beverages

               26      with added sugar(s).” It also does not appear on ads for all caloric foods and beverages—or even

               27      on ads for all foods and beverages with sugar—but only on ads for beverages with added sugar

               28      (and not even all of those). A common-sense analogy (endorsed by the Ninth Circuit panel)

ATTORNEYS AT LAW
                                                                              PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                          22                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 30 of 44


                   1   illustrates the point: If the City were to mandate a warning stating “WARNING: Toyotas can

                   2   cause roll-over crashes,” and require it to appear only on ads for Toyotas, the warning would

                   3   unmistakably convey that Toyotas pose a higher risk of rollovers than other cars. See id. at 895

                   4   n.8. That the City’s Warning sends this comparative message should be unsurprising. The City’s

                   5   admitted purpose, after all, is to send that very message: to ensure that consumers “receive

                   6   information about the health risks of SSBs”—not all foods and beverages—“as they make beverage

                   7   choices.” S.F. Health Code § 4201 (emphasis added).

                   8             The Isaacson Survey once again substantiates this common-sense recognition that

                   9   consumers will understand the Amended Warning to convey this misleading comparative message.

               10      Nearly half (46.8%) of participants who saw an ad with the Amended Warning responded that the

               11      ad communicated or implied that the advertised beverage was more likely to make a person gain

               12      weight or develop type 2 diabetes than an equally caloric beverage without added sugar. Isaacson

               13      Rpt. ¶¶ 17.iv.d, 107-13. For participants who saw an ad without the Amended Warning, only 3.3%

               14      agreed with those statements. Id. ¶ 109.

               15                The Amended Warning thus unmistakably conveys that sugar-sweetened beverages are

               16      more likely to cause weight gain and related conditions than other caloric foods and beverages.

               17      As the Ninth Circuit panel concluded, that message is “deceptive.” ABA II, 871 F.3d at 895.

               18      Again, the FDA has explained that “under isocaloric controlled conditions, added sugars, including

               19      sugar-sweetened beverages, are no more likely to cause weight gain in adults than any other source

               20      of energy.” 79 Fed. Reg. at 11,904 (emphasis added); see also Kahn Rpt. ¶ 86 (“[T]here is nothing

               21      unique about sugar-sweetened beverages that makes the consumption of calories from SSBs more

               22      likely to cause weight gain than the consumption of calories from other foods or beverages.”).

               23      This is supported by the City’s own expert Dr. Willett, who has previously written: “Like a kiss or

               24      a rose, a calorie is a calorie. So five hundred calories from ice cream, five hundred calories from

               25      red meat, and five hundred from pasta will have similar effects on your weight.”12

               26                Nor is there any truth to the proposition that beverages with added sugar are inherently

               27      more likely to cause weight gain than foods or beverages with naturally occurring sugar. As the

               28      12
                            Willett, supra, at 44.
ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           23                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 31 of 44


                   1   FDA has stated, “[a]dded sugars are not chemically different than sugars that are naturally present

                   2   in foods.”13 Nor are there known differences between calories from added sugar and those from

                   3   naturally occurring sugar, including in beverages. See Kahn Rpt. ¶¶ 40, 88; Kahn Reb. Rpt. ¶ 45.

                   4   The City’s experts do not attempt to establish otherwise. See Kahn Reb. Rpt. ¶ 56.

                   5             Dr. Scott’s contrary assessment about how consumers may understand the Amended

                   6   Warning, Scott Rpt. ¶ 11, should carry little, if any, weight. Dr. Scott’s only “comparative”

                   7   question asked participants the extent to which they agreed with the following:

                   8             The calories in sugar-sweetened beverages would make one gain weight in a
                                 different way than calories in sugar-sweetened foods, that is, a calorie consumed in
                   9             a sugar-sweetened beverage has a different effect than a calorie consumed in sugar-
                                 sweetened foods.
               10

               11      Scott Rpt. App. A at 31, 65. Again, that question appeared in a section of the Scott Survey asking

               12      the participants about their “attitudes and beliefs”—it did not ask what the Amended Warning

               13      conveys. Id. at 30-31, 64-65. And even then, Dr. Scott’s question asked participants to compare

               14      two products with added sugar, and it did not ask whether one product was more likely to cause

               15      weight gain than the other. As a consequence, the question does not address—and its results cannot

               16      rebut—Dr. Isaacson’s conclusion that many consumers will understand the Amended Warning to

               17      convey that beverages with added sugar are more likely to cause weight gain and type 2 diabetes

               18      than other products with the same number of calories but no added sugar.

               19                Because the unrebutted Isaacson Survey confirms that at least a “significant minority” of

               20      San Franciscans will take away from the Amended Warning that sugar-sweetened beverages are

               21      more likely to cause weight gain and associated adverse health conditions than other caloric foods

               22      and beverages, the conclusion that the Amended Warning is misleading is inescapable and

               23      indisputable. For this reason too, the Amended Warning cannot qualify as the type of purely

               24      factual and noncontroversial disclosure eligible for Zauderer review.

               25                C.     The City’s Arguments In Support Of The Amended Warning Fail

               26                In this litigation, the City and its experts have offered three primary arguments in support

               27      of the Original and Amended Warning’s accuracy. None holds up.

               28      13
                            81 Fed. Reg. at 33,773.
ATTORNEYS AT LAW
                                                                                 PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                            24                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 32 of 44


                   1          First, the City previously defended the Original Warning on the basis that, while the real

                   2   problem is calories, the First Amendment does not require that the City put a warning on all caloric

                   3   foods and beverages at once: Zauderer, the City maintained, allows governments to “attack

                   4   problems piecemeal.” ABA I, 187 F. Supp. 3d at 1137, 1140 (citation omitted) (agreeing with the

                   5   City). But as the Ninth Circuit panel explained, the City’s protest missed the point. “San

                   6   Francisco’s warning requirement . . . is problematic because it is potentially misleading, not

                   7   because it ‘does not get at all facets of the problem it is designed to ameliorate.’” ABA II, 871 F.3d

                   8   at 896 n.9 (emphasis added) (quoting Zauderer, 471 U.S. at 651 n.14). In other words, that a

                   9   warning requirement is underinclusive may not necessarily doom the law in and of itself;14 but it

               10      is constitutionally fatal if the warning’s underinclusiveness conveys a message that is false and

               11      misleading. As Plaintiffs’ survey evidence confirms, the Amended Warning’s text, format, and

               12      presence only on ads for sugar-sweetened beverages—and the fact that it warns about “drinking”

               13      those beverages, not “calories”—will lead a substantial portion of consumers to believe that those

               14      beverages are inherently risky and more likely to cause weight gain than other kinds of food and

               15      drinks. This renders the warning misleading, and thus ineligible for Zauderer review.

               16             Second, in an effort to explain why sugar-sweetened beverages warrant a special warning

               17      about weight gain when other caloric products do not, the City’s scientific experts point to the fact

               18      that such beverages are a significant source of added sugar. See Expert Rebuttal Report of Hilary

               19      Seligman ¶ 13 (“Seligman Reb. Rpt.”), Bress Decl. Ex. H (pointing to sugar-sweetened beverages

               20      as the “largest source of added sugar in the American diet”); Expert Report of Hilary Seligman

               21      ¶ 24 (“Seligman Rpt.”), Bress Decl. Ex. G; Willett Rpt. ¶ 18; Expert Rebuttal Report of Walter

               22      Willett ¶ 22 (“Willett Reb. Rpt.”), Bress Decl. Ex. F. They rely heavily on the Dietary Guidelines’

               23      recommendation that individuals consume no more than 10% of their daily calories from added

               24      sugar. See 2020 Dietary Guidelines 41-42; 2015 Dietary Guidelines 28. And they argue that some

               25      number of individuals may exceed this limit due to soda consumption alone. See Willett Rpt.

               26      ¶¶ 15, 17; Seligman Rpt. ¶¶ 33-35.

               27      14
                          As discussed infra at 33-34, NIFLA has since clarified that a compelled-disclosure law, just like
               28      a law restricting speech, may fail Zauderer review if it is unjustifiably underinclusive in terms of
                       the speakers to whom it applies. See 138 S. Ct. at 2377-78.
ATTORNEYS AT LAW
                                                                                PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           25                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 33 of 44


                   1          But this argument mischaracterizes the Dietary Guidelines. The recommendation that

                   2   individuals not consume more than 10% of their daily calories in the form of added sugar is not

                   3   based on any finding that added sugar itself is hazardous, nor on any determination that consuming

                   4   more than that amount causes weight gain. Kahn Reb. Rpt. ¶¶ 6, 56-59; see also supra at 12, 23-

                   5   24. Rather, the recommendation is simply meant to help consumers allocate their allotted calories

                   6   in a way that leaves room for other foods and beverages containing important nutrients. Kahn

                   7   Reb. Rpt. ¶ 58; see Karen B. De Salvo et al., Opinion, Dietary Guidelines for Americans E1,

                   8   JAMA (Jan. 7, 2016, online) (Bress Decl. Ex. L) (HHS statement). The fact that some consumers

                   9   may exceed the added-sugar recommendation, and thereby fail to leave room in their diets for

               10      other nutrient-rich foods, says nothing about whether they will thereafter gain weight. Kahn Reb.

               11      Rpt. ¶ 59. The 10% recommendation thus provides no support for the warning’s accuracy.

               12             Relatedly, the City’s experts appear to suggest that because some individuals who consume

               13      sugar-sweetened beverages fail to balance their caloric intake and output, the Amended Warning

               14      is warranted. See Willett Rpt. ¶ 66; Seligman Reb. Rpt. ¶ 13. But as discussed above, it makes no

               15      scientific sense to attribute any resulting weight gain to any one product—especially a product

               16      category that constitutes just 3% of average daily caloric intake. See 2020 Dietary Guidelines 42-

               17      43. In any event, that contention does not support the Amended Warning’s eligibility for review

               18      under the Zauderer standard, which applies only to compelled disclosures of “information about

               19      the terms under which . . . services [or products] will be available.” NIFLA, 138 S. Ct. at 2372

               20      (first alteration in original) (emphasis added) (citation omitted). Here, the product category (sugar-

               21      sweetened beverages) has no inherent property—aside from calories—that could potentially lead

               22      to weight gain. Nor is the Amended Warning phrased in a way that suggests it is speaking about

               23      risks from particular consumption and lifestyle patterns. It simply warns the viewer that “drinking”

               24      the beverage “can cause” weight gain—full stop. See Hammond Rpt. ¶ 31 (the Amended Warning

               25      “clearly identif[ies]” “[d]rinking beverages with added sugar(s)” as “the cause or condition that

               26      leads to the health effect”). And that is misleading.

               27             Third, the City’s expert Dr. Willett suggests that sugar-sweetened beverages “cause weight

               28      gain . . . because of their limited induction of satiety”—meaning, these beverages supposedly do

ATTORNEYS AT LAW
                                                                                PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           26                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 34 of 44


                   1   not induce a sufficient feeling of “fullness” and thus lead to an aggregate overconsumption of

                   2   calories, including from other foods. Willett Rpt. ¶¶ 11, 61. This line of argument is unavailing,

                   3   for two reasons. First, Dr. Willett’s hypothesis is not supported by scientific consensus. See Kahn

                   4   Reb. Rpt. ¶¶ 62-70. Only two trials have evaluated the effect of drinking caloric liquids—as

                   5   opposed to eating equally caloric solids—on subsequent weight gain. Neither trial found that the

                   6   calories’ form made a statistically significant difference in the subjects’ resulting weight. Id.

                   7   ¶¶ 63-65. And while some studies—though not purporting to evaluate weight changes—have

                   8   concluded that liquid calories may be less satiating, those studies’ reliability has been called into

                   9   question, and other studies have found that liquids are not less satiating. Id. ¶¶ 66-69. The City

               10      therefore cannot show that the satiety hypothesis is scientifically uncontroversial. Id. ¶ 70 (citing

               11      scientists’ acknowledgment of ongoing controversy in this area, including scientists cited by Dr.

               12      Willett). Second, even under Dr. Willett’s hypothesis, it would not be the beverages alone that

               13      “cause” weight gain, but instead the individual’s overall consumption, including of other foods.

               14      See Willett Rpt. ¶ 11 (suggesting that the problem is “incomplete compensatory reduction in solid

               15      calories at subsequent meals”). And that is not what the Amended Warning says. Rather, it states

               16      that drinking sugar-sweetened beverages—and those beverages alone—“can cause” weight gain.

               17             The City’s various justifications simply cannot paper over the Amended Warning’s

               18      fundamentally inaccurate, misleading, and controversial nature. Because the compelled statement

               19      is not purely factual and uncontroversial, it does not qualify for review under Zauderer.

               20      II.    THE AMENDED ORDINANCE FAILS INTERMEDIATE SCRUTINY
               21             Because the Amended Ordinance does not qualify for Zauderer review, it is subject to

               22      intermediate scrutiny under Central Hudson. To meet that heightened standard of review, the City

               23      must show that the Amended Ordinance both (1) “‘directly advance[s]’” a “substantial”

               24      governmental interest, and (2) is not “‘more extensive than is necessary to serve that interest.’”

               25      CTIA, 928 F.3d at 842 (citation omitted). The City cannot satisfy its burden on either prong.

               26             A.      The City Cannot Prove That The Amended Ordinance Would Directly And
                                      Materially Advance A Substantial Government Interest
               27

               28             The Amended Ordinance fails under the first Central Hudson prong for three reasons.

ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           27                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 35 of 44


                   1          First, the City has no substantial interest in forcing private entities to convey misleading

                   2   messages to the public. The government simply has “no legitimate reason to force retailers to affix

                   3   false information on their products.” Video Software Dealers Ass’n v. Schwarzenegger, 556 F.3d

                   4   950, 967 (9th Cir. 2008); see also ABA II, 871 F.3d at 898 n.12 (recognizing this principle). Thus,

                   5   just as a company’s voluntary “misleading disclosure” would lack First Amendment protection, a

                   6   law compelling a company to make a misleading disclosure “run[s] into” a “basic First

                   7   Amendment problem.” Nat’l Ass’n of Mfrs. v. SEC (NAM), 800 F.3d 518, 539 (D.C. Cir. 2015)

                   8   (Srinivasan, J., dissenting on other grounds). Plaintiffs are aware of no case in which a court has

                   9   upheld a compelled warning under intermediate scrutiny after finding that the warning was false

               10      or misleading.15 This Court should not break that ground.

               11             Second, the Amended Ordinance will not materially advance the City’s stated public-health

               12      interest, see S.F. Health Code § 4201, because the law’s limited coverage will necessarily render

               13      it ineffective. See NIFLA, 138 S. Ct. at 2375 (a compelled disclosure must “achieve” the stated

               14      interest and not be fatally “‘underinclusive’” (citation omitted)); Italian Colors, 878 F.3d at 1177

               15      (“[T]he statute’s broad swath of exemptions would undermine any ameliorative effect.”); Valley

               16      Broad. Co. v. United States, 107 F.3d 1328, 1334-36 (9th Cir. 1997) (same). The Amended

               17      Ordinance exempts multiple forms of advertising—including ads in newspapers, magazines,

               18      television, and the Internet—from its coverage. S.F. Health Code § 4202. Because manufacturers

               19      will have the option to shift their sugar-sweetened beverage advertising to those forums, and

               20      thereby avoid undermining their messaging and harming their brands by displaying the Amended

               21      Warning, see supra at 12-15, they will cease advertising on covered media if the law goes into

               22      effect. See Keane Decl. ¶ 26; King Decl. ¶ 28; Marcus Decl. ¶ 26; Stewart Decl. ¶ 23. As a result,

               23      the vast majority of sugar-sweetened beverage advertising that reaches City residents will not bear

               24      the Amended Warning—and the City will be unable to show the ordinance will have any material

               25      public-health benefits. As the City’s own expert acknowledges, “[f]or communications to be

               26
                       15
               27        Even if the Court were to determine that the scientific views conveyed by the Amended Warning
                       are merely “controversial” (and not outright false), the Amended Warning is still misleading—
               28      because it conveys those views as though they reflect established consensus. See supra at 16-17.

ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                          28                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 36 of 44


                   1   effective, messages must reach their target audiences.” Hammond Rpt. at 20; see also id. ¶ 17.

                   2          The City cannot legitimately dispute the manufacturers’ sworn statements that they will

                   3   switch to unburdened media. The City itself previously acknowledged that “rational advertiser[s]”

                   4   will “shift away from the kind of advertising that is covered by a disclosure requirement at least to

                   5   some extent.” Dkt. 55 at 14 n.11. To be sure, in its 2016 ruling, this Court found the companies’

                   6   representations about their plans to withdraw from covered media not “credible” because tobacco

                   7   companies “have still profited even with the required warnings on the tobacco products,” and

                   8   pharmaceutical companies continue to advertise even though they are subject to disclosure

                   9   requirements. ABA I, 187 F. Supp. 3d at 1144-45 & n.17. But as the Ninth Circuit panel

               10      recognized, those analogies are inapt.      See ABA II, 871 F.3d at 897 n.11.         Tobacco and

               11      pharmaceutical manufacturers must place warnings on all of their product ads; the fact that they

               12      continue to advertise may indicate that advertising with warnings is better than not advertising at

               13      all in those unique contexts, but it says nothing about whether they would shift entirely to other

               14      media if they had the option to advertise without the warnings.16

               15             Third, the Amended Ordinance is wildly underinclusive in another significant respect: it

               16      exempts advertising for numerous other beverages, and all foods, containing sugar and calories.

               17      As discussed above, the City’s experts do not point to any scientific consensus that sugar-

               18      sweetened beverages have some inherent property (aside from calories) that contributes to the

               19      possibility of weight gain. See Willett Rpt. ¶ 11; Willett Reb. Rpt. ¶¶ 23, 25; Kahn Reb. Rpt.

               20      ¶¶ 11-12. Nor can they, since overwhelming scientific evidence unequivocally demonstrates that,

               21      as Plaintiff’s own expert admits: “a calorie is a calorie.” See supra at 18, 23. Yet the City has

               22      singled out only this source of calories for the Amended Warning. In NIFLA, the Supreme Court

               23      found this kind of “wildly underinclusive” compelled-disclosure requirement—specifically, a

               24      California law (the “licensed notice”) requiring only a small subset of medical clinics to display a

               25      notice alerting visitors of the availability of state-sponsored family-planning services—

               26      16
                         In 2016, this Court agreed with the City’s argument that Plaintiffs’ declarations should be
               27      discounted as “self-serving.” ABA I, 187 F. Supp. 3d at 1143-44. But the Ninth Circuit panel
                       disagreed, noting that “[d]eclarations are often self-serving, and this is properly so because the
               28      party submitting it would use the declaration to support his or her position.” ABA II, 871 F.3d at
                       896 (quoting Nigro v. Sears, Roebuck & Co., 784 F.3d 495, 497 (9th Cir. 2015)).
ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           29                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 37 of 44


                   1   impermissible. 138 S. Ct. at 2375-76 (citation omitted). The Court reasoned that if California

                   2   truly wanted to ensure that women became aware of those state services, the law’s many

                   3   exemptions made little sense—revealing a “disconnect between [the law’s] stated purpose and its

                   4   actual scope.” Id. at 2376. The same goes here: “If the goal is to maximize [San Franciscans’]

                   5   awareness” that consuming calories can lead to weight gain and other health conditions, “then it

                   6   would seem that [the City] would ensure that” all caloric foods and beverages carry the warning—

                   7   or at least those with sugar or even added sugar. Id. The Amended Ordinance is on all fours with

                   8   NIFLA in this regard, and should fail intermediate scrutiny for the same reason.

                   9          B.      The City Cannot Prove That The Amended Ordinance Is Narrowly Tailored

               10             The City also cannot establish that the Amended Ordinance will not burden significantly

               11      more speech than “necessary” to achieve the City’s stated public-health interest. Central Hudson,

               12      447 U.S. at 566. The City’s showing of the Amended Ordinance’s necessity fails for three reasons.

               13             First, “the availability of obvious less-restrictive alternatives renders a speech restriction

               14      overinclusive.” Valle Del Sol Inc. v. Whiting, 709 F.3d 808, 826 (9th Cir. 2013). Here, one option

               15      is obvious: the City can conduct its own public health campaign to promote what it views as

               16      healthy dietary choices. See, e.g., NIFLA, 138 S. Ct. at 2376; Evergreen Ass’n, Inc. v. City of N.Y.,

               17      740 F.3d 233, 250-51 (2d Cir. 2014); Entm’t Software Ass’n v. Blagojevich, 469 F.3d 641, 651-52

               18      (7th Cir. 2006). Judge Ikuta recognized this in her en banc concurrence. See ABA III, 916 F.3d at

               19      762 (Ikuta, J., concurring in the result). The City has not shown that it cannot conduct its own

               20      public health campaign, nor that such an initiative would fail to achieve the Amended Ordinance’s

               21      purported aims. The City’s expert Dr. Hammond states only that compelling private speech may

               22      be more “cost-effective.” Hammond Rpt. ¶ 40. But as the Supreme Court made crystal clear in

               23      NIFLA, the “First Amendment does not permit the State to sacrifice speech for efficiency.” 138

               24      S. Ct. at 2376 (citation omitted). Indeed, the NIFLA Court found that the licensed notice failed

               25      intermediate scrutiny for this very reason. Id. Once again, NIFLA dooms the Amended Ordinance:

               26      While the City can express views about sugar-sweetened beverages through its own speech, it

               27      “cannot co-opt [manufacturers] to deliver its message for it.” Id.

               28             Second, the Amended Warning’s conspicuous size and design also mean that the Amended

ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           30                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 38 of 44


                   1   Ordinance will “literally fail[]” to be “tailored.” Blagojevich, 469 F.3d at 652. Although the size

                   2   of the Amended Warning has been reduced from 20% to 10%, it will still “cover[] a substantial

                   3   portion of the” ad. Id. at 652 & n.13 (holding that mandated sticker covering 9.7% of product box

                   4   was “substantial” and failed strict scrutiny). And the required black-box format will continue to

                   5   be impossible to miss (by design). As Professor Golder concludes, “the size and format continue

                   6   to be overwhelming,” as the Amended Warning will still be required to “‘contrast by typography,

                   7   layout, or color with all other printed material in the SSB ad.’” Golder Rpt. ¶ 78 (quoting the law).

                   8          Although the City’s expert Dr. Hammond now says that 10% is the minimum effective size

                   9   of a warning, Hammond Rpt. ¶¶ 12, 55, he fails to point to any substantial evidence in that regard,

               10      see Golder Reb. Rpt. ¶ 67. The studies and guidance on which he relies do not establish 10% as

               11      any sort of threshold. Id. ¶¶ 68-70. Indeed, a number of those sources indicate that warnings far

               12      smaller than 10% of an ad are sufficient to communicate information to consumers.                 Id.

               13      Furthermore, Dr. Hammond’s suggestion that there is a 10% size threshold is in tension with his

               14      claim that the appropriate size of a warning varies based on “[s]everal factors”—including the

               15      warning’s concision. Hammond Rpt. ¶ 24; see also id. ¶ 54 (explaining that the Amended Warning

               16      “communicates a clear, concise warning message”); Golder Reb. Rpt. ¶ 71. Once again, the City

               17      cannot carry its burden to prove that a smaller warning would not be effective.

               18             Third, the Amended Ordinance is unnecessary to the City’s purported goal of “ensuring

               19      [consumers] receive information about the health risks of SSBs.” S.F. Health Code § 4201.

               20      Pursuant to FDA rules and voluntary industry commitment, Plaintiff ABA members’ sugar-

               21      sweetened beverage containers already disclose the beverage’s calorie content (in multiple

               22      locations), its sugar content, and—pursuant to a 2016 FDA rule—its added-sugar content

               23      specifically.17 As a result of the latter, the City had to abandon its previous rationale for the

               24      compelled ad warning: that it was necessary to “inform the public of the presence of added sugars”

               25      given that “food labels do not distinguish between sugars that naturally occur in foods and added

               26      sugars, making it difficult for consumers to know the amount of added sugars [in sugar-sweetened

               27      17
                          See 81 Fed. Reg. at 33,760; 83 Fed. Reg. 19,619, 19,621 (May 4, 2018); ABA, Clear on
               28      Calories:    The      Calorie      Label       Initiative    and      Style      Guide       (2010),
                       http://members.ameribev.org/files/toolkits/final-aba-clear-on-calories--calorie-label-initiat.pdf.
ATTORNEYS AT LAW
                                                                               PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           31                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 39 of 44


                   1   beverages].” Original Ordinance § 1 (adding S.F. Health Code § 4201). Forced to come up with

                   2   a new justification, the Board of Supervisors now claims that an advertisement warning is

                   3   necessary “to ensure [consumers] receive information about the health risks of SSBs as they make

                   4   beverage choices.” S.F. Health Code § 4201 (emphasis added). But the City’s own expert Dr.

                   5   Hammond has argued that “point-of-purchase” messages—not billboards and other outdoor

                   6   signs—are the ones that are “critical” to “consumer decision making.” Dkt. 56-2 ¶ 32. And the

                   7   FDA has found (using survey data) that “consumers use the Nutrition Facts label . . . at point-of-

                   8   purchase and review the nutrient contribution of . . . products,” which is why the FDA requires the

                   9   declarations on the label in the first place. 81 Fed. Reg. at 33,759. Because the City’s new

               10      justification for requiring the compelled ad warning does not hold up, it has failed to establish that

               11      the Amended Ordinance is narrowly tailored to a substantial interest under Central Hudson.

               12      III.   ALTERNATIVELY, THE AMENDED ORDINANCE FAILS UNDER ZAUDERER
               13             As explained in Part I, the Amended Ordinance is not eligible for Zauderer review. But

               14      even if the Court were to find a material dispute about whether the warning is purely factual and

               15      uncontroversial, the Court should grant summary judgment to Plaintiffs. Under Zauderer, the

               16      government still bears the “burden to prove that the [disclosure] is neither unjustified nor unduly

               17      burdensome.” NIFLA, 138 S. Ct. at 2377.18 The City cannot meet that burden.

               18             A.      The City Cannot Prove That The Amended Ordinance Will Not Impose
                                      Undue Burdens On Speech
               19

               20             Although smaller than the Original Warning, the Amended Warning will still impose a

               21      substantial burden on Plaintiffs’ speech. It is still required to appear as a visually arresting black-

               22      box “WARNING” with a large border, color-contrasted text, and bolded and capitalized

               23      typeface—all features that, both sides agree, will enhance the Amended Warning’s prominence

               24      and impact. See Golder Rpt. ¶ 88 & n.93; Golder Reb. Rpt. ¶¶ 18-19; Hammond Rpt. ¶¶ 27-30;

               25      18
                          In its 2016 ruling, this Court reasoned that “Zauderer simply requires that a disclosure
               26      requirement be reasonably related to the government’s interest, and nothing more.” ABA I, 187 F.
                       Supp. 3d at 1142. But NIFLA has since made clear that an indispensable part of Zauderer analysis
               27      is whether the disclosure is “unjustified or unduly burdensome.” 138 S. Ct. at 2377 (citation
                       omitted); see ABA III, 916 F.3d at 756. Thus, the “possible chilling effects asserted by Plaintiffs”
               28      are indeed critical to “the analytical framework under Zauderer.” ABA I, 187 F. Supp. 3d at 1142.

ATTORNEYS AT LAW
                                                                                PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                            32                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 40 of 44


                   1   see also ABA III, 916 F.3d at 757 (noting, in holding the Original Warning unduly burdensome,

                   2   its “contrasting rectangular border” in addition to its size). Moreover, the “increased prominence

                   3   of the warning’s source”—the “SAN FRANCISCO GOVERNMENT,” in all capital letters—“will

                   4   render the Amended Warning relatively more noticeable to consumers than the Original Warning”

                   5   and even more likely to “distract[] from the advertiser’s intended message.” Golder Rpt. ¶ 74.

                   6          Again, both sides’ consumer surveys confirm that the Amended Ordinance will severely

                   7   burden the manufacturers’ speech in this way. In both the Isaacson and Scott Surveys, participants

                   8   who viewed ads with the Amended Warning were less likely to perceive the advertiser’s intended

                   9   message, likely to perceive the Amended Warning as a prominent message of the ad, and more

               10      likely to take away negative impressions of the product. See supra at 13-14. Consistent with those

               11      survey findings, ABA and three of its members attest that the Amended Ordinance will lead them

               12      to stop speaking in covered media entirely. See supra at 14-15. The unrebutted evidence shows

               13      that the Amended Ordinance “will chill [Plaintiffs’] protected speech.” NIFLA, 138 S. Ct. at 2378.

               14             This chilling of lawful commercial advertising, moreover, is entirely “undue”—because

               15      the City cannot point to any meaningful benefits of the Amended Ordinance. Because the law’s

               16      primary effect will be to shift beverage advertising to non-covered media, few (if any) San

               17      Franciscans will see the Amended Warning, and the City will have stifled protected speech for no

               18      legitimate reason. See NAM, 800 F.3d at 527 (compelled disclosure failed Zauderer where the

               19      government failed to show the disclosure “would ‘in fact alleviate’ the harms it recited ‘to a

               20      material degree’” (citation omitted)). This is a circumstance where the City could advance its aims

               21      far more effectively by conducting its own public-information campaign—in whatever media it

               22      chooses—rather than compelling private speech in a way that is destined to be futile.

               23             B.      The City Cannot Prove That These Burdens Are Justified
               24             In addition, the City cannot establish that the Amended Ordinance’s impact on Plaintiffs’

               25      speech is justified. The City has decided to force only sugar-sweetened beverage manufacturers

               26      to disparage their products, even though the products’ purported “risk” is no different from that

               27      posed by other caloric beverages or foods. See NIFLA, 138 S. Ct. at 2377-78 (holding that

               28      California’s “unlicensed notice” law—which required only crisis pregnancy centers to disclose in

ATTORNEYS AT LAW
                                                                              PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                          33                    CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 41 of 44


                   1   their premises and advertising that they lacked a medically licensed provider on staff—failed

                   2   Zauderer in part because the law applied to “a curiously narrow subset of speakers”). As the FDA

                   3   has repeatedly stated, sugar-sweetened beverages can be consumed as part of a healthy diet. See

                   4   supra at 11, 19. Nor can it be said that beverages with added sugar account for an outsized share

                   5   of calories consumed on average: the most recent Dietary Guidelines determined that beverages

                   6   with added sugar account for only 3% of total daily calorie consumption. 2020 Dietary Guidelines

                   7   42-43.    The City’s own public health data, moreover, show that the vast majority of San

                   8   Franciscans (68%) consume less than one soda per week. See City & Cnty. of S.F., Sugary Drinks

                   9   Distributor    Tax    Advisory     Committee      August     2019    Data     Report     15    (2019),

               10      https://www.sfdph.org/dph/files/SDDTAC/Sugary%20Drinks%20Distributor%20Tax%202019%

               11      20Data%20Report%20Final.pdf. The City thus has no sound justification to target and burden

               12      only ads for these products for a warning about weight gain. See NIFLA, 138 S. Ct. at 2378 (even

               13      under Zauderer, courts should be “deeply skeptical of laws that distinguis[h] among different

               14      speakers, allowing speech by some but not others” (alteration in original) (citation omitted)).

               15               As discussed above, moreover, any correlation between sugar-sweetened beverage

               16      consumption and weight gain is not due to any inherent property of those products, but instead to

               17      consumers’ overall diet and level of physical activity over time—making any such association

               18      insufficient to justify a product warning. The Eleventh Circuit’s decision in Tillman v. Miller is

               19      on point. 133 F.3d 1402 (11th Cir. 1998) (per curiam). Tillman held that Georgia could not require

               20      a workers’ compensation lawyer to include in his advertising a disclosure about the penalties for

               21      committing perjury in workers’ compensation actions. Because the risk of fraud did not stem from

               22      the lawyer’s services, the court determined that Georgia was “not justified in placing . . . the burden

               23      of the cost of educating the public” about fraud penalties on the lawyer. Id. at 1403-04. So too

               24      here: Because the risk that some individuals may not balance their overall energy intake and output

               25      does not stem from sugar-sweetened beverages themselves, requiring beverage manufacturers to

               26      bear the cost of warning the public about the consequences of energy imbalance is unconstitutional.

               27               Finally, NIFLA makes clear that a compelled disclosure must “remedy a harm that is

               28      ‘potentially real not purely hypothetical.’” 138 S. Ct. at 2377 (citation omitted). NIFLA found

ATTORNEYS AT LAW
                                                                                  PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                            34                      CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 42 of 44


                   1   that the “unlicensed notice” failed that standard because California had not shown that the problem

                   2   the unlicensed notice was seeking to address—that women may not recognize that crisis pregnancy

                   3   centers are not medically licensed—actually existed. See id. The same failure of proof is present

                   4   here. To the extent the City claims the Amended Warning is needed to inform San Franciscans

                   5   that consuming calories can lead to weight gain, or that sugar-sweetened beverages contain

                   6   calories, it has not shown that residents lack that knowledge. See Kahn Rpt. ¶ 112. And in light

                   7   of recent regulatory changes to the Nutrition Facts label, the City’s previous justification for the

                   8   ad warning—that consumers do not know which beverages contain added sugar—has fallen away.

                   9   See supra at 31-32. The City’s compelled disclosure thus amounts to the type of “broad

               10      prophylactic rule[]” that is unconstitutional even under Zauderer. 471 U.S. at 649.

               11      IV.    PLAINTIFFS ARE ENTITLED TO THEIR REQUESTED RELIEF
               12             Plaintiffs are entitled to declaratory relief and a permanent injunction against the Amended
               13      Ordinance’s enforcement. The Declaratory Judgment Act permits courts to “declare the rights and
               14      other legal relations of any interested party seeking such declaration” in “a case of actual
               15      controversy.” 28 U.S.C. § 2201(a). A permanent injunction requires a showing of four factors:
               16             (1) that [the plaintiff] has suffered an irreparable injury; (2) that remedies available
                              at law, such as monetary damages, are inadequate to compensate for that injury;
               17             (3) that, considering the balance of hardships between the plaintiff and defendant,
                              a remedy in equity is warranted; and (4) that the public interest would not be
               18             disserved by a permanent injunction.

               19      eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006). All four are satisfied here. Plaintiffs

               20      will suffer irreparable injury if the City is permitted to curtail their First Amendment rights, and

               21      legal remedies cannot compensate for that injury. See Associated Press v. Otter, 682 F.3d 821,

               22      826 (9th Cir. 2012). And the balance of hardships and public interest are best served by denying

               23      the City the ability to enforce a mandate that will deprive Plaintiffs of their First Amendment

               24      rights. See Doe v. Harris, 772 F.3d 563, 583 (9th Cir. 2014); Cmty. House, Inc. v. City of Boise,

               25      490 F.3d 1041, 1059 (9th Cir. 2007).

               26                                           CONCLUSION

               27             Plaintiffs respectfully request that this Court grant this motion for summary judgment,

               28      declare the Amended Ordinance unconstitutional, and enjoin its enforcement.

ATTORNEYS AT LAW
                                                                                PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           35                     CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 43 of 44


                   1   Dated: January 22, 2021   Respectfully submitted,

                   2
                                                                   LATHAM & WATKINS LLP
                   3

                   4                                               By /s/ Richard P. Bress
                                                                      Richard P. Bress
                   5
                                                                       Steven M. Bauer (CA Bar No. 135067)
                   6                                                   LATHAM & WATKINS LLP
                                                                       505 Montgomery Street
                   7                                                   Suite 2000
                                                                       San Francisco, CA 94111-6538
                   8                                                   T +1.415.391.0600
                                                                       F +1.415.395.8095
                   9                                                   steven.bauer@lw.com
               10                                                      Richard P. Bress (Admitted Pro Hac Vice)
                                                                       Michael E. Bern (Admitted Pro Hac Vice)
               11                                                      George C. Chipev (Admitted Pro Hac Vice)
                                                                       Caroline A. Flynn (CA Bar No. 296691)
               12                                                      Shannon Grammel (Admitted Pro Hac Vice)
                                                                       LATHAM & WATKINS LLP
               13                                                      555 Eleventh Street, NW
                                                                       Suite 1000
               14                                                      Washington, DC 20004-1304
                                                                       T +1.202.637.2200
               15                                                      F +1.202.637.2201
                                                                       rick.bress@lw.com
               16                                                      michael.bern@lw.com
                                                                       george.chipev@lw.com
               17                                                      caroline.flynn@lw.com
                                                                       shannon.grammel@lw.com
               18
                                                                       Attorneys for Plaintiffs
               19                                                      American Beverage Association and
                                                                       California Retailers Association
               20

               21                                                  By /s/ Theodore B. Olson
                                                                      Theodore B. Olson
               22
                                                                       Theodore B. Olson (CA Bar No. 38137)
               23                                                      Andrew S. Tulumello (CA Bar No. 196484)
                                                                       Helgi C. Walker (Admitted Pro Hac Vice)
               24                                                      GIBSON, DUNN & CRUTCHER LLP
                                                                       1050 Connecticut Avenue, NW
               25                                                      Washington, DC 20036-5306
                                                                       T +1.202.955.8668
               26                                                      F +1.202.530.9575
                                                                       TOlson@gibsondunn.com
               27                                                      atulumello@gibsondunn.com
                                                                       hwalker@gibsondunn.com
               28

ATTORNEYS AT LAW
                                                                           PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                    36                       CASE NO. 3:15-cv-03415-EMC
                       Case 3:15-cv-03415-EMC Document 168 Filed 01/22/21 Page 44 of 44


                   1                                                          Charles J. Stevens (CA Bar No. 106981)
                                                                              Joshua D. Dick (CA Bar No. 268853)
                   2                                                          GIBSON, DUNN & CRUTCHER LLP
                                                                              555 Mission Street
                   3                                                          San Francisco, CA 94105-0921
                                                                              T +1.415.393.8233
                   4                                                          F +1.415.374.8469
                                                                              CStevens@gibsondunn.com
                   5                                                          jdick@gibsondunn.com

                   6                                                          Attorneys for Plaintiff
                                                                              California State Outdoor Advertising
                   7                                                          Association

                   8

                   9                                      ATTESTATION CLAUSE

               10             Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that I obtained in the filing of this

               11      document the concurrence from all parties whose electronic signatures appear above.

               12      Dated: January 22, 2021

               13
                                                                              /s/ Richard P. Bress
               14                                                             Richard P. Bress

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                PLAINTIFFS’ MOT. FOR SUMMARY JUDGMENT
 SAN FRANCISCO                                                           37                     CASE NO. 3:15-cv-03415-EMC
